EXHIBIT 10.1

CREDIT AGREEMENT

dated as of May 27, 2004

among

PUGET SOUND ENERGY, INC.,

VARIOUS FINANCIAL INSTITUTIONS,

UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent, Co-Lead Arranger, LC Issuer and Sole Book Runner,


CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arranger and Syndication Agent,

and

JP MORGAN CHASE BANK, KEYBANK NATIONAL ASSOCIATION
and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

Table of Contents

ARTICLE 1 DEFINITIONS   1 .1 Defined Terms      1 .2 Terms Generally    1 .3
Accounting Terms   ARTICLE 2 THE CREDITS        2 .1 Facility    2 .2 Advances  
 2 .3 Method of Borrowing    2 .4 Fees; Reductions in Aggregate Commitment    2
.5 Minimum Amount of Each Advance; Limitation on Eurodollar Advances    2 .6
Optional Principal Payments    2 .7 Changes in Interest Rate, etc.    2 .8 Rates
Applicable After Default    2 .9 Method of Payment    2 .10 Noteless Agreement;
Evidence of Indebtedness    2 .11 Telephonic Notices    2 .12 Interest Payment
Dates; Interest and Fee Basis    2 .13 Notification of Advances, Interest Rates,
Prepayments and Commitment Reductions    2 .14 Lending Installations    2 .15
Non-Receipt of Funds by Administrative Agent    2 .16 Facility LCs    2 .17
Extension of Facility Termination Date   ARTICLE 3 YIELD PROTECTION; TAXES      
 3 .1 Yield Protection    3 .2 Changes in Capital Adequacy Regulations    3 .3
Availability of Types of Advances    3 .4 Funding Indemnification    3 .5
Taxes    3 .6 Statements; Survival of Indemnity    3 .7 Replacement of Affected
Lender   ARTICLE 4 CONDITIONS PRECEDENT        4 .1 Effectiveness    4 .2 Each
Credit Extension   ARTICLE 5 REPRESENTATIONS AND WARRANTIES        5 .1
Corporate Existence, etc    5 .2 Litigation and Contingent Obligations    5 .3
No Breach    5 .4 Corporate Action    5 .5 Approvals    5 .6 Use of Proceeds  
 5 .7 ERISA    5 .8 Taxes    5 .9 Public Utility Holding Company Act    5 .10
Material Adverse Change    5 .11 Financial Statements    5 .12 Environmental
Matters    5 .13 Investment Company Act    5 .14 Subsidiaries     5 .15 Accuracy
of Information    5 .16 Compliance with Laws, Etc    5 .17 Insurance    5 .18
Properties   ARTICLE 6 COVENANTS        6 .1 Preservation of Existence and
Business    6 .2 Preservation of Property    6 .3 Payment of Obligations    6 .4
Compliance with Applicable Laws and Contracts    6 .5 Preservation of Loan
Document Enforceability    6 .6 Insurance    6 .7 Use of Proceeds    6 .8
Visits, Inspections and Discussions    6 .9 Information to Be Furnished    6 .10
Liens    6 .11 Debt to Capitalization Ratio    6 .12 Minimum Interest Coverage
Ratio    6 .13 Merger and Consolidation    6 .14 Disposition of Assets    6 .15
Transactions with Affiliates    6 .16 Investments   ARTICLE 7 DEFAULTS      
ARTICLE 8 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES        8 .1
Acceleration    8 .2 Amendments    8 .3 Preservation of Rights   ARTICLE 9
GENERAL PROVISIONS        9 .1 Survival of Representations    9 .2 Governmental
Regulation    9 .3 Headings    9 .4 Entire Agreement    9 .5 Several
Obligations; Benefits of this Agreement    9 .6 Expenses; Indemnification    9
.7 Numbers of Documents    9 .8 Severability of Provisions    9 .9 Nonliability
of Lenders    9 .10 Confidentiality    9 .11 Non-Reliance    9 .12 Disclosure  
 9 .13 Counterparts   ARTICLE 10 THE ADMINISTRATIVE AGENT        10 .1
Appointment; Nature of Relationship    10 .2 Powers    10 .3 General Immunity  
 10 .4 No Responsibility for Loans, Recitals, etc    10 .5 Action on
Instructions of Lenders    10 .6 Employment of Agents and Counsel    10 .7
Reliance on Documents; Counsel    10 .8 Administrative Agent's Reimbursement and
Indemnification    10 .9 Notice of Default    10 .10 Rights as Lender    10 .11
Lender Credit Decision    10 .12 Successor Administrative Agent    10 .13
Administrative Agent's Fee    10 .14 Delegation to Affiliates    10 .15 Other
Agents   ARTICLE 11 SETOFF; PAYMENTS        11 .1 Setoff    11 .2 Ratable
Payments   ARTICLE 12 BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS      
 12 .1 Successors and Assigns    12 .2 Participations    12 .3 Assignments    12
.4 Tax Treatment   ARTICLE 13 NOTICES        13 .1 Notices    13 .2 Change of
Address   ARTICLE 14 CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL        14 .1 CHOICE OF LAW    14 .2 CONSENT TO JURISDICTION    14 .3
WAIVER OF JURY TRIAL  



  Schedule 1: Pricing Schedule   Schedule 2: Commitments   Schedule 5.2:
Litigation and Contingent Obligations   Schedule 5.11: Financial Statements  
Schedule 5.14: Subsidiaries   Schedule 6.10: Existing Liens   Schedule 6.16:
Existing Investments               Exhibit A: Promissory Note   Exhibit B:
Borrowing Notice   Exhibit C: Conversion/Continuation Notice   Exhibit D:
Compliance Certificate   Exhibit E: Assignment and Assumption

CREDIT AGREEMENT

        This Credit Agreement dated as of May 27, 2004 is among Puget Sound
Energy, Inc., a Washington corporation, the Lenders, and Union Bank of
California, N.A., a national banking association having its principal office in
San Francisco, California, as LC Issuer and as Administrative Agent. The parties
hereto agree as follows:

ARTICLE 1
DEFINITIONS

        1.1    Defined Terms. As used in this Agreement:

        “Acquisition” means any transaction, or series of related transactions,
consummated on or after the date hereof by which the Borrower and/or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business or all or
substantially all of the assets of any Person (or a division thereof) engaged in
any ongoing business, whether through a purchase of assets, a merger or
otherwise, (ii) acquires control of securities of a Person engaged in an ongoing
business representing more than 50% of the ordinary voting power for the
election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (iii)
acquires control of more than 50% of the ownership interest in any partnership,
joint venture, limited liability company, business trust or other Person engaged
in an ongoing business that is not managed by a board of directors or other
governing body.

        “Administrative Agent” means UBOC in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.

        “Advance” means a borrowing hereunder (i) made by all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by all of the Lenders on
the same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.

        “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

        “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.

        “Aggregate Outstanding Credit Exposure” means, at any time, the
aggregate of the Outstanding Credit Exposures of all the Lenders.

        "Agreement" means this Credit Agreement.

        “Agreement Accounting Principles” means generally accepted accounting
principles in the United States as in effect from time to time.

        “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Reference Rate for such day and (ii) the sum of
the Federal Funds Effective Rate for such day plus 0.5% per annum.

        “Applicable Commitment Fee Rate” means the applicable percentage rate
per annum determined from time to time in accordance with the Pricing Schedule.

        “Applicable Eurodollar Margin” means, with respect to Eurodollar
Advances, the applicable percentage rate per annum determined from time to time
in accordance with the Pricing Schedule.

        “Applicable LC Fee Rate” means, the applicable percentage rate per annum
determined from time to time in accordance with the Pricing Schedule.

        “Arrangers” means, collectively, (i) UBOC, in its capacity as Co-Lead
Arranger and Sole Book Runner, and (ii) Citigroup Global Markets Inc., a New
York corporation, in its capacity as Co-Lead Arranger.

        “Article” means an article of this Agreement unless another document is
specifically referenced.

        “Authorized Officer” means any of the President, the Chief Executive
Officer, the Chief Financial Officer, any Vice President, the Treasurer or any
Assistant Treasurer of the Borrower, acting singly.

        “Benefit Plan” means an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower or any member of the Controlled
Group may have any liability.

        “Borrower” means Puget Sound Energy, Inc., a Washington corporation.

        “Borrowing Date” means a date on which an Advance is made hereunder.

         “Borrowing Notice” is defined in Section 2.2.3.

        “Business Day” means (i) with respect to any borrowing or payment of, or
rate selection for, Eurodollar Advances, a day (other than a Saturday or Sunday)
on which banks generally are open in Los Angeles and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (ii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Los
Angeles for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

        “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        “Change” is defined in Section 3.2.

        “Change in Control” means the acquisition, directly or indirectly, by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934) of 20% or more (by number of votes) of the outstanding shares of voting
stock of the Borrower.

        “Closing Date” means the date on which this Agreement becomes effective
pursuant to Section 4.1.

        “Code” means the Internal Revenue Code of 1986.

        “Commitment” means, for each Lender, the obligation of such Lender to
make Loans to, and to participate in Facility LCs issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth
opposite such Lender’s name on Schedule 2 or as set forth in any Lender
Assignment relating to any assignment that has become effective pursuant to
Section 12.3.3, as such amount may be modified from time to time pursuant to the
terms hereof.

         "Commitment Fee" is defined in Section 2.4.1.

        “Consolidated Indebtedness” means at any time all Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.

        “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, application for
a Letter of Credit or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

        “Controlled Group” means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

         “Conversion/Continuation Notice” is defined in Section 2.2.4.

        “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.

         “Credit Extension Date”means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        “Default” means an event described in Article 7.

        “EBITDA” means, for the Borrower and its Subsidiaries on a consolidated
basis for any period, the total of: (i) “Income before Interest Charges” as
reported in the Borrower’s financial statements, plus (ii) federal income taxes
for such period to the extent included in the determination of such Income
before Interest Charges, plus (iii) depreciation, depletion and amortization
expense, plus (iv) non-cash losses included in the determination of such Income
before Interest Charges, minus (v) non-cash gains included in the determination
of such Income before Interest Charges.

        “Environmental Laws” means any and all federal, state, local and foreign
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into or onto surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

        “ERISA” means the Employee Retirement Income Security Act of 1974 and
any rule or regulation issued thereunder.

        “ERISA Affiliate” means, with respect to any Person, any other Person,
including a Subsidiary or other Affiliate of such first Person, that is a member
of any group of organizations within the meaning of Section 414(b), (c), (m) or
(o) of the Code of which such first Person is a member.

        “Eurodollar Advance” means an Advance which, except as otherwise
provided in Section 2.8, bears interest by reference to the Eurodollar Rate.

        “Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the
relevant Interest Period, the applicable British Bankers Association Libor Rate
for deposits in U.S. dollars appearing on page 3750 of the Moneyline Telerate
screen as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period;
provided that (i) if page 3750 of the Moneyline Telerate screen is not available
to the Administrative Agent for any reason, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the applicable British Bankers
Association Libor Rate for deposits in U.S. dollars as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if no such British
Bankers Association Libor Rate is available to the Administrative Agent, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the rate determined by the Administrative Agent to be the rate at which UBOC
or one of its Affiliate banks offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of UBOC’s relevant Eurodollar Loan and having a
maturity equal to such Interest Period.

        “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest by reference to the Eurodollar Rate.

        “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (i) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

        “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall pre-tax
net or gross income, and franchise taxes imposed on it by (i) the jurisdiction
under the laws of which such Lender or the Administrative Agent is incorporated
or organized or (ii) the jurisdiction in which the Administrative Agent’s or
such Lender’s principal executive office or such Lender’s applicable Lending
Installation is located; provided that any withholding taxes imposed by the
United States of America on amounts payable by the Borrower under this Agreement
or any other Loan Document shall not in any case be considered “Excluded Taxes.”

        “Exhibit” refers to an exhibit to this Agreement, unless another
document is specifically referenced.

         “Extension Request” is defined in Section 2.17.

        “Facility LC” is defined in Section 2.16.1.

        “Facility LC Application” is defined in Section 2.16.3.

        “Facility Termination Date” means June 15, 2007, any later date as may
be specified as the Facility Termination Date in accordance with Section 2.17 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

        “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Los
Angeles time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

        “Fee Letter” means the letter agreement dated May 27, 2004 between the
Borrower and the Administrative Agent concerning up-front fees payable to the
Lenders.

        “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.8, bears interest by reference to the Alternate Base Rate.

        “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest by reference to the Alternate Base Rate.

        “FRB” means the Board of Governors of the Federal Reserve System.

        “Governmental Approval” means any authorization, consent, approval,
license or exception of, registration or filing with, or report or notice to,
any governmental unit.

        “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by Liens or payable out of
the proceeds or production from Property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, bankers’
acceptances, or other instruments, (v) obligations to purchase accounts,
securities or other Property arising out of or in connection with the sale of
the same or substantially similar accounts, securities or Property,
(vi) Capitalized Lease Obligations, (vii) other obligations for borrowed money
or other financial accommodation which in accordance with Agreement Accounting
Principles would be shown as a liability on the consolidated balance sheet of
such Person, (viii) net liabilities under interest-rate swap, exchange, cap and
other such agreements, (ix) Synthetic Lease Obligations (excluding any such
obligations existing on the date hereof pursuant to the Borrower’s lease of two
combustion turbines for its Fredonia 3 and 4 electric generating facility),
(x) obligations in connection with other transactions (excluding any lease that
is treated as an operating lease under Agreement Accounting Principles) which
are the functional equivalent, or take the place, of borrowing but which do not
constitute a liability on the consolidated balance sheet of such Person and
(xi) Contingent Obligations; provided that, except for purposes of Section 7.5,
the following shall not constitute “Indebtedness”: (a) obligations with respect
to Trust Preferred Securities that are Subordinated; (b) obligations arising
under Qualified Receivables Transactions; (c) obligations with respect to
preferred stock of the Borrower outstanding on the date hereof; and
(d) obligations with respect to preferred stock of the Borrower issued after the
date hereof that is Subordinated.

        “Interest Period” means, with respect to a Eurodollar Advance, a period
of one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Each Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter; provided that, if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided, further that, if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

        “Investment” means (i) any loan, advance (other than any commission,
travel or similar advance to an officer or employee made in the ordinary course
of business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital; (ii) any stock, bond, mutual fund, partnership interest, note,
debenture or other such interest; (iii) any deposit account or certificate of
deposit; and (iv) any structured note, derivative financial instrument or other
such instrument or contract.

        “LC Fee” is defined in Section 2.16.4.

        “LC Fronting Fee” is defined in Section 2.16.4.

        “LC Issuer” means either UBOC or another Lender selected by the Borrower
to be a second issuer of Facility LCs (or any Affiliate of either such Person
designated thereby), in each case in its capacity as issuer of one or more
Facility LCs hereunder, as selected by the Borrower in its sole discretion with
respect to each Facility LC requested by the Borrower.

        “LC Obligations” means, at any time, the sum, without duplication, of
(i) the maximum aggregate undrawn amount of all Facility LCs outstanding at such
time, plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at
such time.

        “LC Payment Date” is defined in Section 2.16.5.

         “Lender Assignment” is defined in Section 12.3.1.

        “Lenders” means the lending institutions listed on the signature pages
of this Agreement, including UBOC and a second Person, if any, in their
capacities as LC Issuers.

        “Lending Installation” means, with respect to a Lender, an LC Issuer or
the Administrative Agent, the office, branch or Affiliate of such Lender or LC
Issuer or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or LC Issuer or the Administrative
Agent pursuant to Section 2.14.

        “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        “Lien” means any lien (statutory or other), mortgage, security interest,
pledge, hypothecation, assignment for security, deposit arrangement,
encumbrance, preference, priority or other preferential arrangement of any kind
or nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title-retention agreement).

        “Loan” means, with respect to a Lender, any loan made by such Lender
pursuant to Section 2.2 (or in the case of a loan made pursuant to Section
2.2.4, any conversion or continuation thereof ).

        “Loan Documents” means this Agreement, each Note issued pursuant to
Section 2.10, each Facility LC Application and the Fee Letter.

        “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or prospects
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents or (iii) the
validity or enforceability of any of the Loan Documents with respect to and
against the Borrower.

         “Material Indebtedness” is defined in Section 7.5.

        “Modify” and “Modification” are defined in Section 2.16.1.

        “Mortgages” means, collectively, (i) the First and Refunding Mortgage
dated as of June 2, 1924 issued by the Borrower (as successor to Puget Sound
Power & Light Company) in favor of U.S. Bank National Association (as successor
to State Street Bank and Trust Company, as successor to Old Colony Trust
Company), as trustee, and (ii) the Indenture of First Mortgage dated as of
April 1, 1957 issued by the Borrower (as successor to Puget Sound Power & Light
Company) in favor of BNY Midwest Trust Company (as successor to Harris Trust and
Savings Bank), as trustee.

        “Multiemployer Benefit Plan” means a Benefit Plan maintained pursuant to
a collective bargaining agreement or any other arrangement to which the Borrower
or any member of the Controlled Group is a party to which more than one employer
is obligated to make contributions.

        “Net Worth” means the Borrower’s consolidated shareholders’ equity.

        “Non-U.S. Lender” is defined in Section 3.5(iv).

        “Note” means a promissory note, substantially in the form of Exhibit A,
issued at the request of a Lender pursuant to Section 2.10 to evidence its
Loans.

        “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Administrative Agent, either LC
Issuer or any indemnified party arising under the Loan Documents.

         “Other Taxes” is defined in Section 3.5(ii).

        “Outstanding Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Loans outstanding at such time
plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

        “Participants” is defined in Section 12.2.1.

        “Payment Date” means the last day of each calendar quarter.

        “PBGC” means the Pension Benefit Guaranty Corporation.

        “Permitted Acquisition” means an Acquisition (i) that has been
recommended or approved by the board of directors or other governing body of the
Person that is the object of such Acquisition, (ii) that occurs when no Default
or Unmatured Default exists, (iii) after giving effect to which (a) no Default
or Unmatured Default will exist and (b) the Borrower will be in pro forma
compliance with the financial covenants set forth in Sections 6.11 and 6.12
(assuming that such Acquisition had occurred on the last day of the fiscal
quarter most recently ended from the date that is one year prior to the date of
such Acquisition), and (iv) that is of a Person in the same general line of
business as the Borrower and its Subsidiaries.

        “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        “Plan” means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

         “Pricing Schedule” means Schedule 1.

        “Property” of a Person means any and all property, whether real,
personal, tangible, intangible or mixed, of such Person (including equity
interests in other Persons), and any and all other assets owned, leased or
operated by such Person, including any interest in any of the foregoing.

        “Pro Rata Share” means, with respect to a Lender, a percentage equal to
such Lender’s Commitment divided by the Aggregate Commitment.

        “PUHCA” means the Public Utility Holding Company Act of 1935 and any
rule or regulation issued thereunder.

        “Purchasers” is defined in Section 12.3.1.

        “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey, pledge or otherwise
transfer to a newly-formed Subsidiary or other special purpose entity, or any
other Person, any accounts receivable (including chattel paper, instruments and
general intangibles) or notes receivable and the rights and certain other
property related thereto; provided that the Receivables Transaction Attributed
Indebtedness incurred in all such transactions or series of transactions does
not exceed $200,000,000 at any time outstanding. For the avoidance of doubt, the
transactions contemplated by the Receivables Purchase Agreement dated as of
December 23, 2002 by and among Rainier Receivables, Inc., the Borrower, as
servicer, the purchasers party thereto from time to time and Bank One, NA, as
agent, shall constitute a “Qualified Receivables Transaction.”

        “Receivables Transaction Attributed Indebtedness” means, with respect to
any Qualified Receivables Transaction on any date of determination, the
unrecovered purchase price on such date of all assets sold, conveyed, pledged or
otherwise transferred by the Borrower or any Subsidiary to the third-party
conduit entity or other receivables credit provider under such Qualified
Receivables Transaction.

        “Reference Rate” means the variable rate of interest per annum
established by UBOC from time to time as its “reference rate.” Such “reference
rate” is set by UBOC as a general reference rate of interest, taking into
account such factors as UBOC may deem appropriate, it being understood that many
of UBOC’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that UBOC may make various commercial or other loans at rates of interest having
no relationship to such rate. For purposes of this Agreement, each change in the
Reference Rate shall be effective as of the opening of business on the date
announced as the effective date of any change in such “reference rate.”

        “Regulation D” means Regulation D of the FRB as from time to time in
effect and any other regulation or official interpretation of the FRB relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

        “Regulation U” means Regulation U of the FRB as from time to time in
effect and any other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

        “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.16 to reimburse the
LC Issuers for amounts paid by the LC Issuers in respect of any one or more
drawings under Facility LCs.

        “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan
excluding such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

        “Required Lenders” means Lenders in the aggregate having more than 50%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.

        “Reserve Requirement” means the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves), expressed as a decimal, established by the FRB to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D. The
Reserve Requirement shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

         “Response Date” is defined in Section 2.17.

        “Risk-Based Capital Guidelines” is defined in Section 3.2.

        “Schedule” refers to a schedule to this Agreement, unless another
document is specifically referenced.

        “SEC” means the Securities and Exchange Commission.

        “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

        “Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC) of the Borrower.

        “Subordinated” means, with respect to any debt or equity securities or
other instruments of any sort, that the principal or equivalent thereof is not
required to be paid in whole or in part, and after the occurrence of any event
of any type described in Section 7.6 or 7.7 cannot be paid in whole or in part,
unless and until the Obligations (including the obligation to provide cash
collateral pursuant to the last sentence of Section 2.16.1) have been paid in
full and the Commitments have terminated.

        “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities of which having ordinary voting power shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests of which
having ordinary voting power shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.

        “Substantial Portion” means, with respect to a Person and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of such Person and its Subsidiaries as would be shown in the consolidated
financial statements of such Person and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (ii) is responsible for more than 10% of the consolidated net sales or
of the consolidated net income of such Person and its Subsidiaries as reflected
in the financial statements referred to in clause (i) above.

        “Synthetic Lease Obligation” means the monetary obligation of a Person
under (i) a so-called synthetic, off-balance-sheet or tax-retention lease or
(ii) any other agreement (excluding any lease that is treated as an operating
lease under Agreement Accounting Principles) for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but that, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

        “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes.

        “Tax-Free Debt” means Indebtedness of the Borrower to a state, territory
or possession of the United States or any political subdivision thereof issued
in a transaction in which such state, territory, possession or political
subdivision issued obligations the interest on which is excludable from gross
income pursuant to the provisions of Section 103 of the Code (or similar
provisions), as in effect at the time of issuance of such obligations, and debt
to a bank issuing a Letter of Credit with respect to the principal of or
interest on such obligations.

        “Total Capitalization” means, at any time, the sum of the following for
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with Agreement Accounting Principles (without duplication and
excluding minority interests in Subsidiaries):

        (i)     Net Worth; plus

        (ii)     the aggregate obligations of the Borrower with respect to the
Trust Preferred Securities; plus

        (iii)     the aggregate obligations of the Borrower with respect to any
preferred stock of the Borrower, including any preferred stock subject to
mandatory redemption; plus

        (iv)     the aggregate outstanding principal amount of all Consolidated
Indebtedness.

        “Trust Preferred Securities” means (a) the outstanding principal amount
of 8.4% Trust Preferred Securities due June 30, 2041 issued by the Borrower on
May 24, 2001, (b) the outstanding principal amount of 8.231% Trust Preferred
Securities due June 1, 2027 issued by the Borrower on June 6, 1997, and (c) the
outstanding principal amount of other trust preferred securities of the Borrower
that are similar in structure to those described in clauses (a) and (b).

        “Type” means with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance.

        “UBOC” means Union Bank of California, N.A., a national banking
association.

        “Unmatured Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        1.2    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context requires, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restriction on such
amendments, restatements, supplements or modifications set forth in any Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth in any Loan Document), (iii) the words “herein,”“hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) any
reference herein to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, restated, replaced or otherwise
modified from time to time, and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

        1.3    Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with Agreement Accounting Principles; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in Agreement Accounting Principles or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in Agreement Accounting Principles or the application thereof,
then such provision shall be interpreted on the basis of Agreement Accounting
Principles as in effect and applied immediately before the effective date of
such change, until such notice is withdrawn or such provision is amended in
accordance herewith.

ARTICLE 2
THE CREDITS

        2.1    Facility. From and including the Closing Date to but excluding
the Facility Termination Date, (a) each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to (i) make Loans to the Borrower
and (ii) participate in Facility LCs issued upon the request of the Borrower;
and (b) each LC Issuer severally agrees to issue Facility LCs on the terms and
conditions set forth in this Agreement.

          2.1.1    Amount of Facility. In no event may the Aggregate Outstanding
Credit Exposure exceed the Aggregate Commitment.


          2.1.2    Availability of Facility. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow hereunder at any time
prior to the Facility Termination Date. The Commitments to lend hereunder shall
expire on the Facility Termination Date.


          2.1.3    Repayment of Facility. The Aggregate Outstanding Credit
Exposure and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date, except that the Borrower’s contingent
reimbursement obligations in respect of any Facility LCs outstanding on the
Facility Termination Date shall be secured in accordance with the last sentence
of Section 2.16.1.

        2.2    Advances.

          2.2.1    Advances. Each Advance hereunder shall consist of Loans made
by the Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.


          2.2.2    Types of Advances. Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, as selected by the Borrower in
accordance with Section 2.2.3.


          2.2.3    Method of Selecting Types and Interest Periods for Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto, from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit B (a “Borrowing Notice”) not later than 10:00 a.m. (Los Angeles time)
(a) on the Borrowing Date of each Floating Rate Advance and (b) at least three
Business Days before the Borrowing Date of each Eurodollar Advance. A Borrowing
Notice shall specify:


        (i)     the Borrowing Date, which shall be a Business Day, of such
Advance;

        (ii)     the aggregate amount of such Advance;

        (iii)     the Type of Advance selected; and

        (iv)     in the case of each Eurodollar Advance, the Interest Period
applicable thereto (which may not end after the scheduled Facility Termination
Date).

          2.2.4    Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are either converted into Eurodollar Advances in
accordance with this Section 2.2.4 or are repaid in accordance with Section 2.6.
Each Eurodollar Advance shall continue as a Eurodollar Advance until the end of
the then applicable Interest Period therefor, at which time such Eurodollar
Advance shall be automatically converted into a Floating Rate Advance unless
(x) such Eurodollar Advance is or was repaid in accordance with Section 2.6 or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Advance continue as a Eurodollar Advance for the same or
another Interest Period. Subject to Section 2.5, the Borrower may elect from
time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit C (a “Conversion/Continuation Notice”) with
respect to each conversion of a Floating Rate Advance into a Eurodollar Advance,
or continuation of a Eurodollar Advance, not later than 10:00 a.m. (Los Angeles
time) at least three Business Days prior to the date of the requested conversion
or continuation, specifying:


        (i)     the requested date, which shall be a Business Day, of such
conversion or continuation;

        (ii)     the aggregate amount and Type of the Advance which is to be
converted or continued; and

        (iii)     the amount of the Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

        2.3    Method of Borrowing. Not later than 11:00 a.m. (Los Angeles time)
on each Borrowing Date, each Lender shall make available its Loan or Loans in
funds immediately available in Los Angeles to the Administrative Agent at its
address specified pursuant to Article 13. The Administrative Agent will make the
funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

        2.4    Fees; Reductions in Aggregate Commitment.

          2.4.1    The Borrower agrees to pay to the Administrative Agent for
the account of each Lender according to its Pro Rata Share a commitment fee at a
per annum rate equal to the Applicable Commitment Fee Rate on the daily unused
portion of the Aggregate Commitment (the “Commitment Fee”) from and including
the date hereof to but excluding the Facility Termination Date, payable in
arrears on each Payment Date and on the Facility Termination Date.


          2.4.2    The Borrower agrees to pay to the Administrative Agent on the
Closing Date, for the account of each Lender, an upfront fee as provided for in
the Fee Letter.

          2.4.3    The Borrower may permanently reduce the Aggregate Commitment
in whole, or in part ratably among the Lenders in a minimum amount of
$10,000,000 and higher integral multiples of $1,000,000, upon at least three
Business Days’ prior written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction; provided that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure. All accrued Commitment Fees shall be payable on the effective date of
any termination of the Commitments in full.


        2.5    Minimum Amount of Each Advance; Limitation on Eurodollar
Advances. Each Advance shall at all times (including after giving effect to any
prepayment, conversion or continuation of all or part of an Advance) be in the
amount of $1,000,000 or a higher integral multiple of $500,000. The Borrower
shall not request a Eurodollar Advance if, after giving effect to the requested
Eurodollar Advance, more than seven separate Eurodollar Advances would be
outstanding.

        2.6    Optional Principal Payments. The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances or, in
an aggregate amount of $1,000,000 or a higher integral multiple of $500,000, any
portion of the outstanding Floating Rate Advances upon one Business Day’s prior
notice to the Administrative Agent. The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances
or, in an aggregate amount of $1,000,000 or a higher integral multiple of
$500,000, any portion of the outstanding Eurodollar Advances upon three Business
Days’ prior notice to the Administrative Agent.

        2.7    Changes in Interest Rate, etc. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Floating Rate Advance is made or is converted from a
Eurodollar Advance pursuant to Section 2.2.4 to but excluding the date it
becomes due or is converted into a Eurodollar Advance pursuant to Section 2.2.4,
at the Alternate Base Rate for such day. Changes in the rate of interest
applicable to each Floating Rate Advance will take effect simultaneously with
each change in the Alternate Base Rate. Each Eurodollar Advance shall bear
interest on the outstanding principal amount thereof, from and including the
first day of each Interest Period applicable thereto to but excluding the last
day of such Interest Period, at a rate per annum equal to the sum of the
Eurodollar Rate for each day during such Interest Period plus the Applicable
Eurodollar Margin.

        2.8    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.2.3 or Section 2.2.4, during the continuance of
a Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the Alternate Base Rate in effect from time to
time plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at a
rate per annum equal to the Alternate Base Rate in effect from time to time plus
2% per annum and (iii) the LC Fee shall be increased by 2% per annum; provided
that, during the continuance of a Default under Section 7.6 or 7.7, the interest
rates set forth in clauses (i) and (ii) above and the increase in the LC Fee set
forth in clause (iii) above shall be applicable to all Credit Extensions without
any election or action on the part of the Administrative Agent or any Lender.

        2.9    Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 10:00 a.m. (Los Angeles time) on the date when due and shall
(except in the case of Reimbursement Obligations for which either LC Issuer has
not been fully indemnified by the Lenders, or as specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders.
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds as the Administrative Agent received at such Lender’s address
specified pursuant to Article 13 or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. Each reference to
the Administrative Agent in this Section 2.9 shall also be deemed to refer, and
shall apply equally, to each LC Issuer, in the case of payments required to be
made by the Borrower to such LC Issuer pursuant to 2.16.6.

        2.10    Noteless Agreement; Evidence of Indebtedness.

        (i)     Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

        (ii)     The Administrative Agent shall also maintain accounts in which
it will record (a) the amount of each Loan made hereunder, the Type thereof and
the Interest Period, if any, with respect thereto, (b) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (c) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(d) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

        (iii)     The entries made in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with the terms hereof.

        (iv)     Any Lender may request that its Loans be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 12.3) be represented by a Note payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (i) and (ii) above.

        2.11    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, to effect
selections of Types of Advances and to transfer funds based on telephonic
notices made pursuant to the terms of this Agreement by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically to the Administrative Agent. The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation of
each telephonic notice, if such confirmation is requested by the Administrative
Agent or any Lender, signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.

        2.12    Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, on any date
on which such Floating Rate Advance is paid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which such Eurodollar
Advance is paid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest, Commitment Fees, LC Fees and LC Fronting Fees
shall be calculated for actual days elapsed on the basis of a 360-day year,
except that interest on Floating Rate Advances accruing at a rate based on the
Reference Rate shall be computed on the basis of a 365- or 366-day year, as
applicable. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to 10:00
a.m. (Los Angeles time). If any payment of principal of or interest on an
Advance or any payment of fees in connection herewith shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

        2.13    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice and repayment notice
received by the Administrative Agent hereunder. Promptly after receipt of notice
thereof from either LC Issuer, the Administrative Agent will notify each Lender
of the contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender and the Borrower of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender and the Borrower prompt notice of each
change in the Alternate Base Rate.

        2.14    Lending Installations. Each Lender may book its Loans and its
participations in any LC Obligations, and each LC Issuer may book the Facility
LCs issued thereby, at any Lending Installation selected by such Lender or LC
Issuer, as the case may be, and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation,
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or LC Issuer, as the case
may be, for the benefit of any such Lending Installation. Each Lender and LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account payments under this Agreement are to be made.

        2.15    Non-Receipt of Funds by Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, Reimbursement Obligations, interest or
fees to the Administrative Agent for the account of the Lenders, that it does
not intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment from the Administrative Agent shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available, together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of repayment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of repayment by the Borrower, the interest rate applicable to the relevant Loan.

        2.16    Facility LCs.

          2.16.1    Issuance. Each LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC issued thereby (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that, immediately after each such Facility LC is issued or Modified,
the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. No Facility LC shall have an expiry date later than one year after
the Facility Termination Date. If one or more Facility LCs are outstanding on
the Facility Termination Date, the Borrower shall cause to be deposited with the
Administrative Agent on or before such date cash collateral in the amount equal
to the maximum aggregate amount then available to be drawn under such Facility
LCs (or cash equivalents of such types and in such amounts as are reasonably
satisfactory to the Administrative Agent), pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, to secure the
Borrower’s contingent reimbursement obligations in respect of such Facility LCs.


          2.16.2    Participations. Upon the issuance or Modification by either
LC Issuer of a Facility LC in accordance with this Section 2.16, such LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
such Lender’s Pro Rata Share.


          2.16.3    Notice. Subject to Section 2.16.1, the Borrower shall give
each LC Issuer notice prior to 12:00 noon (local time of such LC Issuer) at
least three Business Days prior to the proposed date of issuance or Modification
of each Facility LC by such LC Issuer, specifying the beneficiary, the proposed
date of issuance or Modification and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
applicable LC Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender, of the contents thereof
and of the amount of such Lender’s participation in such proposed Facility LC.
The issuance or Modification by an LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article 4 (the satisfaction of
which such LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to such LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or other instruments and agreements relating to such Facility LC
as such LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.


          2.16.4    LC Fees and LC Fronting Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Facility LC, a letter of
credit fee at a per annum rate equal to the Applicable LC Fee Rate in effect
from time to time on the maximum undrawn amount available under such Facility LC
from time to time, such fee to be payable in arrears on each Payment Date (each
such fee, an “LC Fee”). In addition to the LC Fee, with respect to each Facility
LC issued by a particular LC Issuer, the Borrower shall pay to such LC Issuer
for its own account (x) a fronting fee at the rate of 0.125% per annum on the
maximum undrawn amount available under each such Facility LC from time to time,
such fee to be payable in arrears on each Payment Date (each such fee, an “LC
Fronting Fee”), and (y) documentary and processing charges in connection with
the issuance or Modification of, and draws under, each such Facility LC in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.


          2.16.5    Administration; Reimbursement by Lenders. Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer of such Facility LC shall notify the Administrative Agent, and
the Administrative Agent shall promptly notify the Borrower and each Lender, as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of each LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
issued by such LC Issuer in connection with each presentment thereunder shall be
in conformity in all material respects with such Facility LC. Each LC Issuer
shall endeavor to exercise the same care in the issuance and administration of
Facility LCs thereby as it does with respect to letters of credit in which no
participations are granted, it being understood that, in the absence of any
gross negligence or willful misconduct by such LC Issuer, each Lender shall be
unconditionally and irrevocably liable, without regard to the occurrence of any
Default or Unmatured Default or any condition precedent whatsoever, to reimburse
such LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of
each payment made by such LC Issuer under each Facility LC issued thereby to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.16.6,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of such LC Issuer’s demand for such reimbursement (or, if
such demand is made after 12:00 noon (local time of such LC Issuer) on such
date, from the next succeeding Business Day) to the date on which such Lender
pays the amount to be reimbursed by it, at a rate of interest per annum equal to
the Federal Funds Effective Rate for the first three days and, thereafter, to
the rate applicable to Floating Rate Advances.


          2.16.6    Reimbursement by Borrower. The Borrower shall be irrevocably
and unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts paid or to be paid by such LC Issuer
upon any drawing under any Facility LC issued thereby, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request for payment strictly complying with the
terms and conditions of such Facility LC. All such amounts paid by either LC
Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by such LC Issuer from the Borrower for
application in payment, in whole or in part, of any Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.16.5.


          2.16.7    Obligations Absolute. The Borrower’s obligations under this
Section 2.16 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against either LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that none of the LC Issuers or Lenders shall be responsible for,
and no Reimbursement Obligation in respect of any Facility LC shall be affected
by, among other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, (ii) any dispute between or among
the Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to which any Facility LC may be transferred
or (iii) any claims or defenses whatsoever of the Borrower or any of its
Affiliates against the beneficiary of any Facility LC or any such transferee.
Neither LC Issuer shall be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or Lender under or in connection with
any Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Borrower and shall
not put any LC Issuer or Lender under any liability to the Borrower. Nothing in
this Section 2.16.7 is intended to limit the right of the Borrower to make a
claim against either LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.16.6.


          2.16.8    Actions of LC Issuer. Each LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or electronic message, statement, order or
other document reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer. Each LC Issuer shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.16, each LC Issuer shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.


          2.16.9    Indemnification. The Borrower hereby agrees to indemnify and
hold harmless each Lender, each LC Issuer and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims, damages, losses, liabilities, costs and expenses which such
Lender or LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender or LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of, or payment or failure to pay under, any Facility LC
or any actual or proposed use of any Facility LC, including any claims, damages,
losses, liabilities, costs and expenses which either LC Issuer may incur by
reason of or in connection with the failure of any other Lender to fulfill or
comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any defaulting
Lender); provided that the Borrower shall not be required to indemnify any
Lender or LC Issuer or the Administrative Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of such LC Issuer in determining
whether a request for payment presented under any Facility LC issued thereby
complied with the terms of such Facility LC, (y) such LC Issuer’s failure to pay
under any such Facility LC after the presentation to it of such a request
strictly complying with the terms and conditions of such Facility LC or
(z) disputes, not involving the Borrower or any beneficiary of any Facility LC,
solely among the Lenders, either LC Issuer and/or the Administrative Agent
relating to a Facility LC. Nothing in this Section 2.16.9 is intended to limit
the obligations of the Borrower under any other provision of this Agreement.


          2.16.10    Lenders’Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each LC Issuer, its Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any costs, expenses (including reasonable
counsel fees and disbursements), claims, demands, actions, losses and
liabilities (except such as result from such indemnitees’ gross negligence or
willful misconduct or such LC Issuer’s failure to pay under any Facility LC
issued thereby after the presentation to it of a request for payment strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.16 or any
action taken or omitted by such indemnitees hereunder.


          2.16.11    Rights as Lender. In its capacity as a Lender, each LC
Issuer shall have the same rights and obligations as any other Lender.


        2.17    Extension of Facility Termination Date. The Borrower may request
an extension of the Facility Termination Date by submitting a request for an
extension to the Administrative Agent (an “Extension Request”) at least 30 days
but no more than 60 days prior to each anniversary of the date of this
Agreement. The Extension Request must specify the new Facility Termination Date
requested by the Borrower and the date (which must be at least 10  days after
the Extension Request is delivered to the Administrative Agent) as of which the
Lenders must respond to the Extension Request (the “Response Date”). Promptly
upon receipt of an Extension Request, the Administrative Agent shall notify each
Lender of the contents thereof and shall request each Lender to respond to the
Extension Request. Each Lender approving the Extension Request shall deliver its
written consent no later than the Response Date. The response by each Lender to
the Extension Request shall be in such Lender’s sole and absolute discretion.
The failure of any Lender to respond to an Extension Request on or before the
Response Date shall be deemed to be a refusal by such Lender to consent to the
Extension Request. If the consent of each of the Lenders is received by the
Administrative Agent (or, in the case of a non-consenting Lender or Lenders,
such Lender or Lenders are replaced by the Borrower pursuant to Section 3.7 not
later than five days prior to the existing Facility Termination Date and, at the
time of such replacement, each replacement Lender consents to the Extension
Request), the Facility Termination Date specified in the Extension Request shall
become effective on the existing Facility Termination Date, and the
Administrative Agent shall promptly notify the Borrower and each Lender of the
new Facility Termination Date.

ARTICLE 3
YIELD PROTECTION; TAXES

        3.1    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, LC Issuer
or applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

        (i)     subjects any Lender, LC Issuer or applicable Lending
Installation to any Taxes, or changes the basis of taxation of payments (other
than with respect to Excluded Taxes) to any Lender, LC Issuer or applicable
Lending Installation in respect of its Eurodollar Loans, Facility LCs or
participations therein, or

        (ii)     imposes, increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, LC
Issuer or applicable Lending Installation (other than reserves and assessments
taken into account in determining the interest rate applicable to Eurodollar
Advances), or

        (iii)     imposes any other condition the result of which is to increase
the cost to any Lender, LC Issuer or applicable Lending Installation of making,
funding or maintaining its Eurodollar Loans or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender, LC Issuer or
applicable Lending Installation in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender, LC Issuer or
applicable Lending Installation to make any payment calculated by reference to
the amount of Eurodollar Loans, Facility LCs or participations therein held or
interest received by it, by an amount deemed material by such Lender or LC
Issuer, as the case may be, and the result of any of the foregoing is to
increase the cost to such Lender, LC Issuer or applicable Lending Installation,
as the case may be, of making or maintaining its Eurodollar Loans or Commitment
or of issuing or participating in Facility LCs or to reduce the return received
by such Lender, LC Issuer or applicable Lending Installation in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein then,
within 15 days of demand by such Lender or LC Issuer, as the case may be, the
Borrower shall pay such Lender or LC Issuer such additional amount or amounts as
will compensate such Lender, LC Issuer or Lending Installation, as the case may
be, for such increased cost or reduction in amount received.

        3.2    Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines that the amount of capital required or expected to be maintained by
such Lender or LC Issuer, the Lending Installation of such Lender or LC Issuer
or any corporation controlling such Lender or LC Issuer is increased as a result
of a Change, then, within 15 days of demand by such Lender or LC Issuer, the
Borrower shall pay such Lender or LC Issuer the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender or LC Issuer reasonably determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or LC Issuer’s policies as to capital
adequacy). The Administrative Agent agrees to notify the Borrower of any Change
within 60 days after the Administrative Agent becomes aware of such Change.
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender, LC Issuer or Lending Installation or any
corporation controlling any Lender or LC Issuer. “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,”including transition rules.

        3.3    Availability of Types of Advances. If (x) any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) prior to the first day of any applicable
Interest Period, the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match-fund Eurodollar Loans are not available or
(ii) the interest rate applicable to any Eurodollar Loans does not accurately
reflect the cost of making or maintaining such Eurodollar Loans, then (a) in the
case of clause (x) above, such Lender shall promptly notify the Borrower and the
Administrative Agent and, so long as such circumstances shall continue, (i) such
Lender shall have no obligation to make Eurodollar Loans or convert Floating
Rate Loans into Eurodollar Loans (but shall make Floating Rate Loans
concurrently with the making of or conversion into Eurodollar Loans by the
Lenders which are not so affected, in each case in an amount equal to such
Lender’s share of all Eurodollar Loans which would be made or converted into at
such time in the absence of such circumstances) and (ii) on the last day of the
current Interest Period for each Eurodollar Loan of such Lender (or, in any
event, on such earlier date as may be required by the relevant law, regulation
or interpretation), such Eurodollar Loan shall, unless then paid in full,
automatically convert to a Floating Rate Loan, and (b) in the case of clause
(y) above, the Administrative Agent shall suspend the availability of future
Eurodollar Advances and any requested borrowing of, conversion into or
continuation of a Eurodollar Advance shall instead be made as, remain or be
converted into a Floating Rate Advance. Each Floating Rate Loan made pursuant to
clause (a) above shall remain outstanding for the same period as the Eurodollar
Advance of which such Floating Rate Loan would be a part absent the
circumstances described in such clause (a).

        3.4    Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or if a Eurodollar
Advance is not made on the date specified by the Borrower (including in the case
of any continuation of or conversion into a Eurodollar Advance) for any reason
other than default by the Lenders, the Borrower will indemnify each Lender for
any loss or cost incurred by it resulting therefrom, including any loss or cost
in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

        3.5    Taxes.

        (i)     All payments by the Borrower to or for the account of any Lender
or LC Issuer or the Administrative Agent hereunder or under any Note or Facility
LC Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or LC Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

        (ii)     In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
(“Other Taxes”).

        (iii)     The Borrower hereby agrees to indemnify the Administrative
Agent and each LC Issuer and Lender for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such LC Issuer or Lender and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto relating to this Agreement. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent or such LC Issuer or Lender makes demand therefor pursuant to Section 3.6.

        (iv)     Each Lender that is not incorporated under the laws of the
United States of America or a state thereof (each a “Non-U.S. Lender”) agrees
that it will, within 10 Business Days after the date of this Agreement, deliver
to each of the Borrower and the Administrative Agent two duly completed copies
of whichever of the following is applicable: (a) Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income-tax treaty to which the
United States of America is a party; (b) Internal Revenue Service Form W-8ECI;
(c) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” as described in section 881(c)(3)(C) of the Code and (y) Internal
Revenue Service Form W-8BEN; or (d) any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. Each Non-U.S. Lender further undertakes to
deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including any change in a treaty,
law or regulation) has occurred prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

        (v)     For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv) above
(unless such failure is due to a change in a treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv), above, the
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.

        (vi)     Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

        (vii)     If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding therefor
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Lenders under this Section 3.5(vii) shall survive the payment of the
Obligations and termination of this Agreement.

        3.6    Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender or LC
Issuer, as applicable, shall deliver a written statement thereof to the Borrower
(with a copy to the Administrative Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or LC Issuer
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposits described in clause
(ii) of the proviso contained in the definition of “Eurodollar Base Rate” in
Section 1.1, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender or LC Issuer
shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

        3.7    Replacement of Affected Lender. At any time any Lender (i) is
affected by the circumstances described in Section 3.1, 3.2, 3.3 or 3.5 or
(ii) does not consent to an Extension Request made pursuant to Section 2.17, the
Borrower may replace such Lender as a party to this Agreement with one or more
bank(s) or other financial institution(s) reasonably satisfactory to the
Administrative Agent, such bank(s) or financial institution(s) to have a
Commitment or Commitments, as the case may be, in such amounts as shall be
reasonably satisfactory to the Administrative Agent (and upon notice from the
Borrower such Lender shall assign, without recourse or warranty, its Commitment,
its Loans, its Note and all of its other rights and obligations hereunder to
such replacement bank(s) or other financial institution(s) for a purchase price
equal to the sum of the principal amount of the Loans so assigned and, as
applicable, all accrued and unpaid interest thereon, its share of all accrued
and unpaid fees, any amounts payable under Section 3.4 as a result of such
Lender receiving payment of any Eurodollar Loan prior to the end of an Interest
Period therefor and all other obligations owed to such Lender hereunder).

ARTICLE 4
CONDITIONS PRECEDENT

        4.1    Effectiveness. This Agreement shall not become effective until
the Borrower has paid, or made arrangements satisfactory to the Administrative
Agent for payment of, all fees and other amounts payable by the Borrower to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date in connection with this Agreement (including, to the extent invoiced,
out-of-pocket expenses of the Administrative Agent and the Arrangers) and
furnished the Administrative Agent (with sufficient copies for the Lenders) each
of the following, in form and substance satisfactory to the Administrative
Agent:

        (i)     the bylaws of the Borrower, certified by the Secretary or an
Assistant Secretary of the Borrower to be correct and complete and in full force
and effect; the charter documents of the Borrower, certified by the Secretary of
State of Washington; and a certificate of good standing for the Borrower from
the Secretary of State of Washington;

        (ii)     resolutions of the Board of Directors of the Borrower,
certified by the Secretary or an Assistant Secretary of the Borrower,
authorizing the execution, delivery and performance of the Loan Documents;

        (iii)     an incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

        (iv)     a certificate, signed by the Chief Financial Officer of the
Borrower, stating that on the date of the effectiveness hereof no Default or
Unmatured Default has occurred and is continuing and that the representations
and warranties contained in Article 5 are true and correct on such date except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case as of such earlier date;

        (v)     a written opinion of Perkins Coie LLP, counsel for the Borrower,
as to such matters as the Administrative Agent may reasonably request;

        (vi)     the Fee Letter and any Notes requested by Lenders pursuant to
Section 2.10, payable to the order of such requesting Lender, in each case duly
executed by the Borrower;

        (vii)     such funds-transfer agreements, authorizations, instructions
and related documents as the Administrative Agent may have reasonably requested,
duly executed by the Borrower and/or other appropriate Persons;

        (viii)     evidence that the Credit Agreement dated as of December 23,
2002 among the Borrower, various financial institutions and Bank One, NA, as
administrative agent, has been, or concurrently with the Closing Date is being,
terminated; and

        (ix)     such other documents as the Administrative Agent or its counsel
may have reasonably requested.

        4.2    Each Credit Extension. The Lenders and the LC Issuers shall not
be required to make any Credit Extension unless on the applicable Credit
Extension Date:

        (i)     no Default or Unmatured Default exists or will result from such
Credit Extension;

        (ii)     the representations and warranties contained in Article 5 are
true and correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; and

        (iii)     all legal matters incident to the making of such Credit
Extension are reasonably satisfactory to the Administrative Agent, the Lenders
and their counsel.

Each Borrowing Notice with respect to an Advance and each request for issuance
of a Facility LC shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
The Administrative Agent, at the request of any Lender, may require a duly
completed compliance certificate in substantially the form of Exhibit D as a
condition to making a Credit Extension.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Lenders that:

        5.1    Corporate Existence, etc. Each of the Borrower and its
Significant Subsidiaries: (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation;
(b) has all requisite corporate power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its Property
and carry on its business as now being conducted; and (c) is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify could
reasonably be expected have a Material Adverse Effect.

        5.2    Litigation and Contingent Obligations. There are not, in any
court or before any referee or arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened (i) against or affecting the Borrower or any
Subsidiary or any of their respective businesses or properties except for
actions, suits or proceedings (a) that exist as of the date of this Agreement
and are disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2003, in the Borrower’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2004 or on Schedule 5.2 or (b) which, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(ii) which seeks to prevent, enjoin or delay the making of any Credit Extension
or (iii) affecting in an adverse manner the binding nature, validity or
enforceability of any Loan Document. Other than any liability incident to any
action, suit or proceeding described in subclause (i)(a) or (i)(b) of the
foregoing sentence, neither the Borrower nor any Subsidiary has any contingent
obligations (including Contingent Obligations) that, singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, except as
disclosed in the reports or Schedule referred to in subclause (i)(a) of the
preceding sentence. Since the date of this Agreement, there has been no change
in the status of any action, suit, proceeding or contingent obligation disclosed
in the reports or Schedule referred to in subclause (i)(a) of the first sentence
of this Section that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

        5.3    No Breach. None of the execution and delivery of the Loan
Documents, the consummation of the transactions therein contemplated or
compliance with the terms and provisions thereof will (i) conflict with or
result in a breach of, or require any consent under, the Articles of
Incorporation or Bylaws of the Borrower, or (except for notices to and consents
of the Washington Utilities and Transportation Commission referred to in
Section 5.5) any applicable law, rule or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which the Borrower or any of its Subsidiaries is a
party or by which it is bound or to which it is subject, (ii) constitute a
default under any such agreement or instrument or (iii) result in or require the
creation or imposition of any Lien upon any of the revenues or assets of the
Borrower or any of its Subsidiaries pursuant to the terms of any such agreement
or instrument.

        5.4    Corporate Action. The Borrower has all necessary corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Loan Documents; the execution, delivery and performance
by the Borrower of its obligations under this Agreement and the other Loan
Documents have been duly authorized by all necessary corporate action on its
part; this Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly and validly executed and delivered by the
Borrower; and this Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by applicable bankruptcy laws or similar laws of general
applicability affecting creditors’ rights.

        5.5    Approvals. Except for any required consents of the Washington
Utilities and Transportation Commission which are and shall continue to be in
full force and effect and required notices to such commission which have been
given, no authorizations, approvals or consents of, and no filings (other than
informational filings which have been made) or registrations with, any
governmental or regulatory authority or agency are necessary for the execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document or for the validity or enforceability hereof or thereof.

        5.6    Use of Proceeds. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying margin stock, as defined in Regulation U, and no part of
the proceeds of any Loan will be used to buy or carry any margin stock. No part
of the proceeds of any Loan will be used to acquire stock of any corporation the
board of directors of which has publicly stated its opposition to such
acquisition or fails to endorse such acquisition.

        5.7    ERISA. The Borrower and its ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Benefit Plan, are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and have not
incurred any liability pursuant to Title IV of ERISA to the PBGC or any
liability in excess of $10,000,000, individually or in the aggregate, to any
Benefit Plan.

        5.8    Taxes. United States Federal income tax returns of the Borrower
and its Subsidiaries have been examined and closed through the period ended
December 31, 2000. The Borrower and its Subsidiaries have filed all United
States Federal and state income tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and by proper proceedings.
The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Borrower, adequate.

        5.9    Public Utility Holding Company Act. The Borrower is a
wholly-owned Subsidiary of Puget Energy, Inc., which is exempt, pursuant to
Section 3(a)(1) of PUHCA and the rules of the SEC thereunder, from regulation
under PUHCA, except Section 9(a)(2) of PUHCA.

        5.10    Material Adverse Change. Since March 31, 2004, there has been no
change in the business, Property, condition (financial or otherwise), operations
or prospects of the Borrower and its Subsidiaries taken as whole, as reflected
in the financial statements referred to in Schedule 5.11, that could reasonably
be expected to have a Material Adverse Effect.

        5.11    Financial Statements. Schedule 5.11 sets forth a complete list
of the financial statements submitted prior to the date hereof by the Borrower
to the Lenders in connection with this Agreement. All financial statements
listed in Schedule 5.11 or delivered pursuant to Section 6.9(i) or (ii) are
complete and correct and present fairly, in accordance with Agreement Accounting
Principles, the consolidated financial position of the Borrower and its
Subsidiaries as at their respective dates and the consolidated results of
operations, retained earnings and, as applicable, changes in financial position
or cash flows of the Borrower and its Subsidiaries for the respective periods to
which such statements relate.

        5.12    Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, the Borrower has concluded that the application of Environmental
Laws to it and its Subsidiaries could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which noncompliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

        5.13    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.

        5.14    Subsidiaries. Schedule 5.14 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and nonassessable.

        5.15    Accuracy of Information. No information, exhibit or report
furnished by the Borrower or any Subsidiary to the Administrative Agent or any
Arranger or Lender in connection with the negotiation of, or compliance with,
the Loan Documents contained any material misstatement of fact, or omitted to
state a material fact or any fact necessary to make the statements contained
therein not misleading, at the time so furnished.

        5.16    Compliance with Laws, Etc. The Borrower and its Subsidiaries are
in compliance in all material respects with (i) all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property and
(ii) all indentures, agreements and other instruments binding upon them or upon
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

        5.17    Insurance. The Borrower and its Subsidiaries (i) maintain
insurance with financially sound and reputable insurance companies (or through a
self-insurance program) on all their Property of a character usually insured by
entities in the same or similar businesses similarly situated, against loss or
damage of the kinds and in the amounts as customarily insured against by such
entities, and (ii) maintain such other insurance as is usually carried by such
entities.

        5.18    Properties. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal
properties material to its business, except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.

ARTICLE 6
COVENANTS

        So long as any Lender has any Commitment hereunder, any Facility LC is
outstanding or any Obligation is unpaid, the Borrower shall, unless the Required
Lenders otherwise consent in writing:

        6.1    Preservation of Existence and Business. Preserve and maintain,
and cause each Significant Subsidiary to preserve and maintain, its corporate
existence and all of its material rights, privileges, licenses and franchises,
except as permitted by Sections 6.13 and 6.14, and carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

        6.2    Preservation of Property. Maintain, and cause each Significant
Subsidiary to maintain, all of its Property necessary to operate its business in
good working order and condition, ordinary wear and tear excepted (it being
understood that this covenant relates only to the good working order and
condition of such Property and shall not be construed as a covenant of the
Borrower or any Significant Subsidiary not to dispose of any such Property by
sale, lease, transfer or otherwise or to discontinue operation thereof if the
Borrower reasonably determines that such discontinuation is necessary).

        6.3    Payment of Obligations. Pay and discharge, and cause each
Significant Subsidiary to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property, and (ii) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Borrower
and its Significant Subsidiaries shall not be required to pay or discharge any
such tax, assessment, charge or claim (a) which is being contested by it in good
faith and by proper procedures and with respect to which appropriate reserves
are being maintained in accordance with Agreement Accounting Principles or
(b) the non-payment of which could not reasonably be expected to have a Material
Adverse Effect.

        6.4    Compliance with Applicable Laws and Contracts. Comply, and cause
each Subsidiary to comply, with the requirements of all applicable laws, rules,
regulations and Governmental Approvals, and all orders, writs, injunctions or
decrees of any court or governmental authority or agency, including
Environmental Laws, if failure to comply with such requirements could reasonably
be expected to have a Material Adverse Effect.

        6.5    Preservation of Loan Document Enforceability. Take all reasonable
actions (including obtaining and maintaining in full force and effect consents
and Governmental Approvals), and cause each Subsidiary to take all reasonable
actions, that are required so that its obligations under the Loan Documents will
at all times be legal, valid, binding and enforceable in accordance with their
respective terms.

        6.6    Insurance. Maintain, and cause each Significant Subsidiary to
maintain, with responsible insurance companies or through the Borrower’s program
of self-insurance, insurance against at least such risks and in at least such
amounts as is customarily maintained by similar businesses, or as may be
required by any applicable law, rule or regulation, any Governmental Approval,
or any order, writ, injunction or decree of any court or governmental authority
or agency.

        6.7    Use of Proceeds. Use, directly or indirectly, the Facility LCs
and the proceeds of the Loans for general corporate purposes of the Borrower (in
compliance with all applicable legal and regulatory requirements).

        6.8    Visits, Inspections and Discussions. Keep, and cause each
Subsidiary to keep, proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to it
business and activities, and permit, and cause each Subsidiary to permit,
representatives of any Lender or the Administrative Agent, during normal
business hours and upon reasonable notice to the Borrower, to examine, copy and
make extracts from its books and records, to inspect its Property, and to
discuss its business and affairs with its officers and independent certified
accountants, all to the extent reasonably requested by such Lender or the
Administrative Agent; provided that the Borrower reserves the right to restrict
access to any of its generating facilities in accordance with reasonably adopted
procedures relating to safety and security, and to the extent reasonably
requested to maintain normal operations of the Borrower; provided, further,
that, Sections 9.6 and 10.8 notwithstanding, the costs and expenses incurred by
any Lender or the Administrative Agent or their agents or representatives in
connection with any such examinations, visits or discussions occurring or made
prior to the occurrence of any Default shall be for the account of such Lender
or the Administrative Agent, as applicable.

        6.9    Information to Be Furnished. Furnish to the Administrative Agent,
with copies sufficient for each Lender:

        (i)     as soon as available and in any event within 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Borrower, a copy of the Quarterly Report on Form 10-Q (or any
successor form) for the Borrower for such quarter;

        (ii)     as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the Annual Report on Form
10-K (or any successor form) for the Borrower for such year, together with a
copy of the accompanying report of the Borrower’s independent certified public
accounting firm;

        (iii)     at the time that financial statements are furnished pursuant
to Section 6.9(i) or (ii), a certificate of the Chief Financial Officer, the
Treasurer, an Assistant Treasurer or any other financial officer of the Borrower
substantially in the form of Exhibit D;

        (iv)     promptly upon the filing thereof, copies of all registration
statements, monthly or other regular reports, including reports on Form 8-K (or
any successor form), filed by the Borrower with the SEC;

        (v)     promptly upon request from time to time, such other information
regarding the business, affairs, insurance or financial condition of the
Borrower or any of its Subsidiaries (including any Benefit Plan and any reports
of other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request; and

        (vi)     within 5 days after the occurrence thereof, notice of (a) any
Default or Unmatured Default and (b) any circumstance that could reasonably be
expected to have a Material Adverse Effect or an adverse effect on the binding
nature, validity or enforceability of any Loan Document as an obligation of the
Borrower.

        6.10    Liens. Not permit to exist, and not permit any Significant
Subsidiary to permit to exist, any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except for:

        (i)     Liens for taxes, assessments or charges imposed on the Borrower
or any Significant Subsidiary or any of their property by any governmental
authority which are not yet due or are being contested in good faith by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or such Subsidiary, as the case may be, in
accordance with Agreement Accounting Principles;

        (ii)     Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens, incurred in the
ordinary course of business and securing obligations that are not yet due or
that are being contested in good faith by appropriate proceedings, and Liens
arising out of judgments or awards which secure payment of legal obligations
that would not constitute a Default;

        (iii)     pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security laws, or to secure the
performance of bids, tenders, contracts (other than for borrowed money), leases,
statutory obligations, surety or appeal bonds, or indemnity, performance or
other similar bonds, in the ordinary course of business;

        (iv)     easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of any material property subject thereto or interfere with the ordinary
conduct of the business of the Borrower or any of its Significant Subsidiaries;

        (v)     Liens existing on the date hereof and described in Schedule
6.10;

        (vi)     Permitted Encumbrances (as defined in the Mortgages);

        (vii)     Liens securing the payment of Tax-Free Debt; provided that
each such Lien shall extend only to (a) the property, and proceeds thereof,
being financed by the Tax-Free Debt secured thereby or (b) securities issued
under and secured by the Mortgages;

        (viii)     Liens over all or any part of the assets of the Borrower or
any Significant Subsidiary constituting a specific construction project or
generating plant as security for any indebtedness incurred for the purpose of
financing all or such part, as the case may be, of such construction project or
generating plant, and Liens and charges incidental to such construction;

        (ix)     the right reserved to, or vested in, any municipality or public
authority by the terms of any right, power, franchise, grant, license or permit,
or by any provision of law, to purchase or recapture or designate a purchaser of
any property;

        (x)     Liens on property or assets of any Significant Subsidiary in
favor of the Borrower or any other Significant Subsidiary;

        (xi)     Liens with respect to which cash in the amount secured by such
Liens has been deposited with the Administrative Agent;

        (xii)     Liens incurred in connection with Qualified Receivables
Transactions;

        (xiii)     Liens on specific assets hereafter acquired which are created
or assumed contemporaneously with, or within 120 days after, such acquisition,
for the sole purpose of financing or refinancing the acquisition of such assets,
together with the proceeds and products of such assets;

        (xiv)     Liens on conservation investment assets as security for
obligations incurred in financing or refinancing bondable conservation
investments in accordance with the laws of the State of Washington;

        (xv)     Liens securing Capitalized Lease Obligations; provided that any
such Lien attaches solely to the property so leased and proceeds thereof; and

        (xvi)     other Liens securing Indebtedness in an aggregate amount not
exceeding $150,000,000.

        6.11    Debt to Capitalization Ratio. Not permit the principal amount of
Consolidated Indebtedness to exceed 65% of Total Capitalization as of the last
day of any fiscal quarter of the Borrower.

        6.12    Minimum Interest Coverage Ratio. Not permit the ratio of
(i) EBITDA for any period of four consecutive fiscal quarters of the Borrower
ending on the last day of a fiscal quarter to (ii) consolidated interest expense
of the Borrower for such period to be less than 2.0 to 1.0. For purposes of the
foregoing, dividends on any preferred stock of the Borrower subject to mandatory
redemption shall, to the extent included in computing interest expense under
clause (ii), be deducted from interest expense.

        6.13    Merger and Consolidation. Not merge or consolidate with or into
any Person, unless (i) immediately after giving effect thereto, no event shall
occur and be continuing which constitutes a Default or an Unmatured Default,
(ii) the surviving or resulting Person, as the case may be, assumes and agrees
in writing to pay and perform all of the obligations of the Borrower hereunder,
(iii) the surviving or resulting Person, as the case may be, qualifies to do
business in the State of Washington, and (iv) the surviving or resulting Person,
as the case may be, has a net worth (as determined in accordance with Agreement
Accounting Principles) at least equal to the net worth of the Borrower at the
end of the fiscal quarter immediately preceding the effective date of such
consolidation or merger.

        6.14    Disposition of Assets. Not sell, lease, assign, transfer or
otherwise dispose of any asset or interest therein, except that this
Section 6.14 shall not apply to (i) any disposition of any asset or any interest
therein in the ordinary course of business, (ii) any disposition of obsolete or
retired property not used or useful in its business, (iii) any disposition of
any asset or interest therein (a) for cash or cash equivalents or (b) in
exchange for utility plant, equipment or other utility assets, other than notes
or other obligations, in each case equal to the fair-market value (as determined
in good faith by the Board of Directors of the Borrower) of such asset or
interest therein, and provided that such disposition does not constitute a
disposition of all or substantially all of the assets of the Borrower, (iv) any
disposition of an asset or any interest therein (exclusive of any disposition
permitted by clause (v)) in exchange for notes or other obligations
substantially equal to the fair-market value (as determined in good faith by the
management of the Borrower or, if the consideration for such disposition exceeds
$100,000,000, by the Board of Directors of the Borrower) of such asset or
interest therein, provided that the aggregate amount of notes or other
obligations received after the date hereof from any one obligor in one
transaction or a series of transactions shall not exceed 15% of the net book
value of the assets of the Borrower, (v) any disposition of accounts receivable,
notes receivable or unbilled revenue, the rights related to any of the foregoing
and property related to any of the foregoing in connection with Qualified
Receivables Transactions and (vi) any disposition of an asset or interest
therein (exclusive of any disposition permitted under any of the foregoing
clauses (i) through (v)) to an Affiliate of the Borrower in exchange for notes
or other obligations substantially equal to the fair-market value (as determined
in good faith by the Board of Directors of the Borrower) of such asset or
interest therein, provided that the aggregate amount of notes or other
obligations received by the Borrower from Affiliates of the Borrower in exchange
for any asset or interest therein after the date hereof shall not exceed 7.5% of
the net book value of the assets of the Borrower.

        6.15    Transactions with Affiliates. Without limiting Section 6.14(v),
not, and not permit any Subsidiary to, enter into any transaction (including the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arm’s-length transaction, (b) with or to a Subsidiary or (c) in
connection with a Qualified Receivables Transaction permitted under this
Agreement.

        6.16    Investments. Not, and not permit any Subsidiary to, make or
suffer to exist any Investments (including loans and advances to, and other
Investments in, Subsidiaries), or commitments therefor, create any Subsidiary,
become or remain a partner in any partnership or joint venture or make any
Acquisition, except:

        (i)     Investments made in the ordinary course of business in
connection with customary cash-management operations;

        (ii)     existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.16;

        (iii)     Permitted Acquisitions;

        (iv)     any loan or advance to the Borrower by a Subsidiary;

        (v)     capital contributions (whether in the form of cash, a note or
other assets) or loans to a special-purpose entity created solely to engage in a
Qualified Receivables Transaction and resulting from transfers of assets
permitted by Section 6.14(v) to such a special-purpose entity;

        (vi)      derivative financial instruments and other similar instruments
entered into in the ordinary course of business for bona fide hedging purposes
and not for speculation; and

        (vii)     other Investments not exceeding $50,000,000 at any time
outstanding.

ARTICLE 7
DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

        7.1    Any representation or warranty made or deemed made by the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any other Loan Document, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

        7.2    Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within two Business Days after the same becomes due
(provided that the Borrower receives notice of the existence of such
Reimbursement Obligation), or nonpayment of any interest, fee or other
obligation under any of the Loan Documents within five days after the same
becomes due.

        7.3    The breach by the Borrower of any of the terms or provisions of
Section 6.1, 6.6, 6.7, 6.11, 6.12, 6.13, 6.14 or 6.16.

        7.4    The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article 7) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within thirty days after written notice from the Administrative Agent or any
Lender.

        7.5    Failure of the Borrower and/or any Subsidiaries to pay when due
any Indebtedness aggregating in excess of $25,000,000, or the equivalent thereof
in any currencies (“Material Indebtedness”); or the default by the Borrower
and/or any Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, if the effect of such
default, event or condition is to cause, or to permit the holder or holders of
such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Borrower
and/or any Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or shall admit in writing its inability to pay, its debts generally as
they become due.

        7.6    The Borrower or any Significant Subsidiary shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to or acquiesce in the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any of its Property that, when combined with the Property of any of its
Subsidiaries that is also the subject of any such action or acquiescence,
constitutes a Substantial Portion of the Property of it and its Subsidiaries,
(iv) institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or similar action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

        7.7    Without the application, approval or consent of the Borrower or
any Significant Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or such Significant Subsidiary or
any of its Property that, when combined with the Property of any of such
Person’s Subsidiaries that is also the subject of any such appointment,
constitutes a Substantial Portion of the Property of such Person and its
Subsidiaries, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any Significant Subsidiary, and such appointment
continues undischarged, or such proceeding continues undismissed or unstayed,
for a period of 60 consecutive days.

        7.8    Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower or any Significant Subsidiary which, when taken
together with all other Property of such Person and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion of the Property of such Person and its
Subsidiaries.

        7.9    The Borrower and/or any Subsidiaries, as applicable, shall fail
within 60 days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $25,000,000 (or the equivalent
thereof in any currencies) in the aggregate, or (ii) nonmonetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith.

        7.10    The Borrower and/or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the release by the
Borrower, any Subsidiary or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.

        7.11    Any Change in Control shall occur.

        7.12    The Borrower and/or any ERISA Affiliates thereof incur any
liability to the PBGC pursuant to Title IV of ERISA (other than liability for
premium payments which are paid when due) or to a Benefit Plan in excess of
$10,000,000 in the aggregate pursuant to Title IV of ERISA, or the Borrower
and/or any ERISA Affiliates thereof incur, or receive notice of, any withdrawal
liability pursuant to Title IV of ERISA to or from a Benefit Plan or
Multiemployer Benefit Plan (determined as of the date of notice of such
withdrawal liability) in excess of $10,000,000 in the aggregate.

        7.13    Any of the following events occurs with respect to any Benefit
Plan of the Borrower or any ERISA Affiliate thereof: (a) a Reportable Event,
(b) the failure to make a required installment or other payment (within the
meaning of section 302(f) of ERISA), (c) the appointment of a trustee to
administer any such Benefit Plan, (d) the institution by the PBGC of proceedings
to terminate any such Benefit Plan, (e) the implementation by the Borrower or
any ERISA Affiliate thereof of any steps to terminate any such Benefit Plan, or
(f) the receipt of notice by the Borrower or any ERISA Affiliate thereof that
any Multiemployer Benefit Plan is in reorganization or is insolvent and, in the
case of any event described in clauses (a) through (f) above, such occurrence,
individually or together with all other such occurrences, subjects the Borrower
and/or any ERISA Affiliates thereof to liability in excess of $25,000,000 in the
aggregate.

ARTICLE 8
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

        8.1    Acceleration.

        (i)     If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs shall
automatically terminate, and the Obligations (including the obligation to
provide cash collateral pursuant to the last sentence of Section 2.16.1) shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, either LC Issuer or any Lender. If any other Default
occurs and is continuing, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuers to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon such obligations of the Lenders and such obligation and power
of the LC Issuers shall be terminated or suspended and/or the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.

        (ii)     If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs
as a result of any Default (other than any Default described in Section 7.6 or
7.7 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

        8.2    Amendments. Neither this Agreement nor any provision hereof may
be waived, amended or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or Reimbursement Obligation or the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or Reimbursement Obligation, any interest thereon or any fees
payable hereunder, reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 11.2 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section, the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; further provided that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or any LC Issuer or Arranger hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank or
Arranger, as the case may be.

        8.3    Preservation of Rights. No delay or omission of any Lender,
either LC Issuer or the Administrative Agent to exercise any right under this
Agreement or any Note shall impair such right or be construed to be a waiver of
any Default or Unmatured Default or an acquiescence therein, and the making of a
Credit Extension notwithstanding the existence of a Default or Unmatured Default
or the inability of the Borrower to satisfy any other condition precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation whatsoever of the terms, conditions or provisions of this
Agreement or any Note shall be valid unless in a writing signed by the Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or afforded
by law shall be cumulative and shall be available to the Administrative Agent,
the LC Issuers and the Lenders until the Obligations have been paid in full and
the Commitments have terminated.

ARTICLE 9
GENERAL PROVISIONS

        9.1    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

        9.2     Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no LC Issuer or Lender shall be obligated to
extend credit to the Borrower in violation of any applicable statute or
regulation.

        9.3     Headings. Section headings in this Agreement are for convenience
of reference only and shall not govern the interpretation of any of the
provisions hereof.

        9.4    Entire Agreement. This Agreement embodies the entire agreement
and understanding among the Borrower, the Administrative Agent, the LC Issuers
and the Lenders with respect to the subject matter hereof and supersedes all
prior agreements and understandings among the Borrower, the Administrative
Agent, the LC Issuers and the Lenders relating to the subject matter hereof,
except as specifically contemplated hereby. The Borrower acknowledges that no
oral agreement or oral commitment to lend money, extend credit or forbear from
enforcing repayment of a debt is enforceable under the law of the State of
Washington.

        9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint, and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that the Arrangers shall enjoy the provisions of Sections
9.6, 9.9 and 10.11 to the extent specifically set forth therein and shall have
the right to enforce such provisions on their own behalf and in their own names
to the same extent as if they were parties to this Agreement.

        9.6    Expenses; Indemnification.

        (i)     The Borrower shall reimburse the Administrative Agent and each
Arranger for their reasonable costs, internal charges and reasonable
out-of-pocket expenses (including, in the case of the Administrative Agent,
reasonable fees, time charges and expenses of attorneys for the Administrative
Agent, including attorneys that are employees of the Administrative Agent) paid
or incurred by the Administrative Agent or either Arranger in connection with
the preparation, negotiation, execution, delivery, syndication, distribution
(including via the Internet), amendment and modification of the Loan Documents
and the review and administration of the Loan Documents in connection with any
request made by the Borrower; provided that the Borrower shall only be required
to reimburse the Administrative Agent for the fees and expenses of one law firm,
subject to the limitations agreed to by the Borrower and the Administrative
Agent. The Borrower also agrees to reimburse the Administrative Agent, the LC
Issuers, the Arrangers and the Lenders for their reasonable costs, internal
charges and reasonable out-of-pocket expenses (including reasonable fees, time
charges and expenses of attorneys for the Administrative Agent, the LC Issuers,
the Arrangers and the Lenders, including attorneys that are employees of the
Administrative Agent, the LC Issuers, the Arrangers or the Lenders) paid or
incurred by the Administrative Agent, either LC Issuer, either Arranger or any
Lender in connection with the collection and enforcement of the Loan Documents
during the existence of any Default, including in connection with any proceeding
described in Section 7.6 or 7.7.

        (ii)     The Borrower hereby further agrees to indemnify the
Administrative Agent, each LC Issuer, each Arranger, each Lender, their
respective Affiliates, and each of their directors, officers, agents and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including all expenses of litigation or preparation therefor,
whether or not the Administrative Agent, either LC Issuer, either Arranger, any
Lender or any such Affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or thereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder, except to the extent that any such losses, claims, damages,
penalties, judgments, liabilities or expenses are determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

        9.7    Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

        9.8    Severability of Provisions. Any provision of this Agreement or
any Note that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

        9.9    Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders, the LC Issuers, the Arrangers and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any LC Issuer, Lender or Arranger
shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any LC Issuer, Lender or Arranger undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither the Administrative Agent nor any LC Issuer, Lender or
Arranger shall have any liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent nor any LC Issuer, Lender
or Arranger shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

        9.10    Confidentiality. Each of the Administrative Agent, the Lenders
and the LC Issuers agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of the Information and instructed to keep the Information confidential),
(ii) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document, any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (a) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (b) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (a) becomes publicly available other than
as a result of a breach of this Section or (b) becomes available to the
Administrative Agent, any Lender, either LC Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or either LC Issuer on a
nonconfidential basis before disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information either is financial
information or is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person exercises the same degree of care to maintain the
confidentiality of the Information as a Person acting in the capacity of such
Person in connection with this Agreement (i.e., as administrative agent, a
lender, a letter of credit issuer or as described in clause (i) above) would
customarily accord to its own confidential information.

        9.11    Non-Reliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.

        9.12    Disclosure. The Borrower and each Lender hereby (i) acknowledge
and agree that UBOC and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrower and its
Affiliates, and (ii) waive any liability of UBOC and/or its Affiliates to the
Borrower or any Lender, respectively, arising out of or resulting from such
investments, loans or relationships, other than liabilities arising out of the
gross negligence or willful misconduct of UBOC and/or its Affiliates.

        9.13    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

ARTICLE 10
THE ADMINISTRATIVE AGENT

        10.1    Appointment; Nature of Relationship. UBOC is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article 10. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
California Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

        10.2    Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

        10.3    General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

        10.4    No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for, or have any duty to ascertain, inquire into or verify,
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document, including
any agreement by an obligor to furnish information directly to each Lender;
(iii) the satisfaction of any condition specified in Article 4, except receipt
of items required to be delivered solely to the Administrative Agent; (iv) the
existence or possible existence of any Default or Unmatured Default; (v) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
or (vi) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries. The Administrative Agent shall have no duty to disclose to the
Lenders information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).

        10.5    Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

        10.6    Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

        10.7    Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper, electronic message or document believed by
it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Administrative Agent, which counsel may be employees of the
Administrative Agent.

        10.8    Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination), to the extent not reimbursed or indemnified by the Borrower,
(i) for any amounts for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including for
any such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (a) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (b) any indemnification required pursuant to
Section 3.5(vii) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

        10.9    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Unmatured Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

        10.10    Rights as Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any Subsidiary in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Administrative Agent,
in its individual capacity, is not obligated to remain a Lender.

        10.11    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender, and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

        10.12    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, 45 days after the retiring Administrative Agent gives notice of its
intention to resign. The Administrative Agent may be removed at any time with or
without cause by written notice received by the Administrative Agent from the
Required Lenders, such removal to be effective on the date specified by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
with the consent of the Borrower (so long as no Default or Unmatured Default
exists), which consent shall not be unreasonably withheld or delayed, shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time, without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder, and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment. Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article 10 shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Reference Rate” as used in this Agreement
shall mean the reference rate, prime rate, corporate base rate or other
analogous rate of the new Administrative Agent.

        10.13    Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, (i) an annual administrative agent’s
fee in the amount of $12,500, payable on the Closing Date and on each
anniversary thereof, and (ii) such other fees as may be agreed to by the
Borrower and the Administrative Agent from time to time.

        10.14    Delegation to Affiliates. The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles 9 and 10.

        10.15    Other Agents. No Lender or Affiliate thereof identified on the
facing page of this Agreement or otherwise herein, or in any amendment hereof or
other document related hereto, as being the “Syndication Agent” or a
“Co-Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in such capacity. Each Lender
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.

ARTICLE 11
SETOFF; PAYMENTS

        11.1    Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Required Lenders determine that the
Borrower is insolvent, however evidenced, or any Default occurs and is
continuing, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower, may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.

        11.2    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for the Obligations owed thereto or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Share of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE 12
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

        12.1    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender of its rights and
obligations under the Loan Documents must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person that, at the time of making such request or
giving such authority or consent, is the owner of the rights to any Loan
(whether or not a Note has been issued in evidence thereof) shall be conclusive
and binding on any subsequent holder or assignee of the rights to such Loan.

        12.2    Participations.

          12.2.1    Permitted Participants; Effect. Any Lender may at any time
sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents; provided that such Lender shall promptly provide
written notice of such sale to the Borrower. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.


          12.2.2    Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of this Agreement other than any amendment, modification
or waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which (i) forgives principal, interest, fees or any
Reimbursement Obligation, (ii) reduces the interest rate or fees payable with
respect to any such Credit Extension or Commitment, (iii) extends the Facility
Termination Date, (iv) postpones any date fixed for any regularly-scheduled
payment of principal of, or interest or fees on, any such Credit Extension or
Commitment, (v) releases any guarantor of any such Credit Extension or
(vi) releases all or substantially all of the collateral, if any, securing any
such Credit Extension.


          12.2.3    Benefit of Setoff. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement; provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3; provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2, 3.4 or 3.5 than the Lender which sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.


        12.3    Assignments.

          12.3.1    Permitted Assignments. Any Lender may at any time assign to
one or more banks or other entities (“Purchasers”) all or any part of its rights
and obligations under the Loan Documents (a “Lender Assignment”). Such Lender
Assignment shall be substantially in the form of Exhibit E or in such other form
as may be agreed to by the parties thereto. The consent of the Borrower and the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof;
provided that if a Default has occurred and is continuing, the consent of the
Borrower shall not be required. Such consents shall not be unreasonably withheld
or delayed. Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate thereof shall (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender’s
Commitment (calculated as at the date of such assignment) or outstanding Loans
(if the applicable Commitment has been terminated).


          12.3.2    Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
California a copy of each Lender Assignment delivered to it and a register for
the recording of the names and addresses of the Lenders and their Commitments
and Outstanding Credit Exposures pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


          12.3.3    Effect; Effective Date. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consent(s) required by
Section 12.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent by
the Purchaser or transferor Lender for processing such assignment (unless such
fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such assignment. The assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Outstanding Credit
Exposure under the applicable assignment agreement constitutes “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
hereto, and no further consent or action by the Borrower, the Lenders or the
Administrative Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment and Loans assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by a Note, make appropriate arrangements so that a new Note or, as
appropriate, a replacement Note is issued to such transferor Lender and a new
Note or, as appropriate, a replacement Note is issued to such Purchaser, in each
case in principal amounts reflecting their respective Commitments, as adjusted
pursuant to such assignment.


        12.4    Tax Treatment. If any interest in any Loan Document is
transferred to any Purchaser or Participant which is organized under the laws of
any jurisdiction other than the United States or any State thereof, the
transferor Lender shall cause such Purchaser or Participant, concurrently with
the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

ARTICLE 13
NOTICES

        13.1    Notices. Except as otherwise permitted by Section 2.11 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Borrower or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address or facsimile number set forth below its signature hereto
(including, as applicable, on a Lender Assignment) or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
in accordance with the provisions of this Section 13.1. Each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this
Section and confirmation of receipt is received, (ii) if given by mail, four
Business Days after such communication is deposited in the mails with
first-class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 shall not be effective until received.

        13.2    Change of Address. The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

ARTICLE 14
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

        14.1    CHOICE OF LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS (BUT
WITHOUT REGARD TO THE CONFLICT-OF-LAWS PROVISIONS) OF THE STATE OF CALIFORNIA,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        14.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA
STATE COURT SITTING IN LOS ANGELES, CALIFORNIA IN ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY NOTE, AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, EITHER
LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, EITHER LC ISSUER, ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, EITHER LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY NOTE SHALL BE BROUGHT ONLY IN A COURT IN LOS ANGELES,
CALIFORNIA.

        14.3    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
EACH LC ISSUER AND EACH LENDER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT OR ANY
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

        [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

        IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.

  PUGET SOUND ENERGY, INC.           By:________________________   Donald E.
Gaines
Vice President Finance
& Treasurer       Puget Sound Energy, Inc.
P.O. Box 97034 PSE-08N
Bellevue, WA 98009-9734
Attention: Elizabeth J. Rice
Telephone: 425-462-3752
FAX: 425-462-3490       For Courier Deliveries:       10885 NE 4th Street
PSE-08N
Bellevue, WA 98004-5591

  UNION BANK OF CALIFORNIA, N.A.,
Individually, as Administrative Agent and as LC Issuer          
By:________________________
Name:______________________
Title:_______________________           Operations Contact:       Union Bank of
California, N.A.
CLSO, Commercial Loan Operations
601 Potrero Grande, 2nd Floor
Monterey Park, CA 91754
Attention: Maria Suncin
Telephone: 323-720-2870
FAX: 323-720-2252/2251
E-mail: maria.suncin@uboc.com       Credit Contact:       Union Bank of
California, N.A.
445 South Figueroa Street
Los Angeles, CA 90071
Attention: Sonja I. Sevcik
FAX: 213-236-4096

  CITIBANK, N.A.           By:________________________
Name:______________________
Title:_______________________           Operations Contact:       Karen Riley
2 Penns Way, Suite 110
New Castle, DE 19720
Telephone: 302-894-6084
FAX: 212-994-0847
E-mail: karen.riley@citigroup.com       Credit Contact:       Stuart Glen
Vice President
388 Greenwich Street
21st Floor – Global Power
New York, NY 10013
Telephone: 212-816-8553
FAX: 212-816-8098
E-mail: stuart.j.glen@citigroup.com

  JPMORGAN CHASE BANK           By:________________________
Name:______________________
Title:_______________________           Primary Operations Contact:      
Claudette Reid
1111 Fannin Street, 10th Floor
Houston, TX 77002
Telephone: 713-750-2355
FAX: 713-427-6307
E-mail: claudette.a.reid@jpmchase.com       Alternate Operations Contact:      
Jaime Garcia
1111 Fannin Street, 10th Floor
Houston, TX 77002
Telephone: 713-750-2377
FAX: 713-427-6307
E-mail: jaime.e.garcia@jpmchase.com       Credit Contact:       Michael J.
DeForge
Vice President
JPMorgan Chase Bank
270 Park Ave., 4th Floor
New York, NY 10017
Telephone: 212-270-1656
FAX: 212-270-3089
E-mail: michael.j.deforge@jpmorgan.com

  KEYBANK NATINAL ASSOCIATION           By:________________________
Name:______________________
Title:_______________________           Operations Contact:       Madhu Pandya
Deal Administrator
127 Public Square
Cleveland, OH 44114
Telephone: 216-689-5277
FAX: 216-689-5962
E-mail: madhu_pandya@keybank.com       Credit Contact:       Keven D. Smith
Portfolio Manager
601 108th Avenue N.E.
Bellevue, WA 98004
Telephone: 425-709-4579
FAX: 425-709-4587
E-mail: keven_d_smith@keybank.com

  WACHOVIA BANK, N.A.           By:________________________
Name:______________________
Title:_______________________           Operations Contact:       Cynthia Rawson
201 S. College St., CP-9
Charlotte, NC 28288-1183
Telephone: 704-374-4425
FAX: 704-715-0097
E-mail: cynthia.rawson@wachovia.com       Credit Contact:       Rotcher Watkins
Managing Director
191 Peachtree St., NE
Atlanta, GA 30303-1740
Telephone: 404-332-6211
FAX: 404-332-4058
E-mail: rotcher.watkins@wachovia.com

  WELLS FARGO BANK, N.A.           By:________________________
Name:______________________
Title:_______________________           Operations Contact:       Ginnie Padgett
201 Third Street, 8th Floor, MAC A0187-081
San Francisco, CA 94103
Telephone: 415-477-5374
FAX: 415-512-1943
E-mail: padgetgm@wellsfargo.com       Primary Credit Contact:       Deborah
Watson Vice President & Senior Relationship Manager
999 Third Ave., 11th Floor
Seattle, WA 98104
Telephone: 206-292-3668
FAX: 206-292-3595
E-mail: watsonds@wellsfargo.com       Alternate Credit Contact:       Marilyn
Converse
Vice President & Associate
999 Third Ave., 11th Floor
Seattle, WA 98104
Telephone: 206-292-3671
FAX: 206-292-3595
E-mail: convermn@wellsfargo.com

  THE BANK OF NOVA SCOTIA           By:________________________
Name:______________________
Title:_______________________           Primary Operations Contact:      
Adriene Mays
One Liberty Plaza, 24th Floor
New York, NY 10006
Telephone: 212-225-5047
FAX: 212-225-5145/5271
E-mail: adriene_mays@scotiacapital.com       Alternate Operations Contact:      
Cheryl Williams
One Liberty Plaza, 24th Floor
New York, NY 10006
Telephone: 212-225-5441
FAX: 212-225-5145/5271
E-mail: cheryl_williams@scotiacapital.com       Primary Credit Contact:      
Isabel Abella, Associate Director
One Liberty Plaza, 26th Floor
New York, NY 10006
Telephone: 212-225-5305
FAX: 212-225-5480
E-mail: isabel_abella@scotiacapital.com       Alternate Credit Contact:      
Denis O’Meara, Managing Director
One Liberty Plaza, 26th Floor
New York, NY 10006
Telephone: 212-225-5493
FAX: 212-225-5480
E-mail: denis_omeara@scotiacapital.com

  STERLING SAVINGS BANK           By:________________________
Name:______________________
Title:_______________________       Primary Operations Contact:       Melody
DeLorme, Corporate Banking
601 Union Street, Suite 1717
Seattle, WA 98101
Telephone: 206-223-8326
FAX: 206-625-9099
E-mail: melody.delorme@sterlingsavings.com       Alternate Operations Contact:  
    Tracy Fisher, Commercial Loan Support
502 W. Riverside Avenue
Spokane, WA 99201
Telephone: 800-633-9855 x4021
FAX: 509-363-6845
E-mail: tracy.fisher@sterlingsavings.com       Primary Credit Contact:      
Sean W. Morreale, Corporate Banking
601 Union Street, Suite 1717
Seattle, WA 98101
Telephone: 206-223-8322
FAX: 206-625-9099
E-mail: sean.morreale@sterlingsavings.com       Alternate Credit Contact:      
Colin Duffy, Corporate Banking
601 Union Street, Suite 1717
Seattle, WA 98101
Telephone: 206-223-8322
FAX: 206-625-9099
E-mail: colin.duffy@sterlingsavings.com

  UBS LOAN FINANCE LLC           By:________________________
Name:______________________
Title:_______________________       By:________________________
Name:______________________
Title:_______________________       Primary Operations & Credit Contact:      
Winslowe F. Ogbourne Associate Director
677 Washington Blvd., 6th Floor
South Stamford, CT 06901
Telephone: 203-719-3587
FAX: 203-719-3888
E-mail: winslowe.ogbourne@ubs.com       Alternate Operations & Credit Contact:  
    Denise Conzo
677 Washington Blvd., 6th Floor South
Stamford, CT 06901
Telephone: 203-719-3853
FAX: 203-719-3888
E-mail: denise.conzo@ubs.com

  U.S. BANK NATIONAL ASSOCIATION           By:________________________
Name:______________________
Title:_______________________       Primary Operations Contact:       Gail
Fortun
1420 Fifth Avenue, 10th Floor, PD-WA-T10C
Seattle, WA 98101
Telephone: 206-344-3741
FAX: 206-344-3741
E-mail: gail.fortun@usbank.com       Alternate Operations Contact:       Patty
Abel
555 SW Oak, Suite 780, PD-OR-P7LN
Portland, OR 97214
Telephone: 503-275-8189
FAX: 503-275-8181       Primary Credit Contact:       Wilfred Jack, Vice
President
1420 Fifth Avenue, 11th Floor, PD-WA-T10M
Seattle, WA 98101
Telephone: 206-344-3643
FAX: 206-344-3654
E-mail: wilfred.jack@usbank.com       Alternate Credit Contact:       Eric
Trimble, Assistant Relationship Manager
1420 Fifth Avenue, 10th Floor, PD-WA-T10M
Seattle, WA 98101
Telephone: 206-344-3769
FAX: 206-344-3654
E-mail: eric.trimble@usbank.com

  THE BANK OF NEW YORK           By:________________________
Name:______________________
Title:_______________________       Primary Operations Contact:       Lisa
Williams
One Wall Street, 19th Floor
New York, NY 10286
Telephone: 212-635-7535
FAX: 212-635-7552
E-mail: liwilliams@bankofny.com       Alternate Operations Contact:       Scan
Pan
One Wall Street, 19th Floor
New York, NY 10286
Telephone: 212-635-7532
FAX: 212-635-7552
E-mail: span@bankofny.com       Primary Credit Contact:       Jesus M. Williams,
Assistant Vice President
One Wall Street, 19th Floor
New York, NY 10286
Telephone: 212-635-7609
FAX: 212-635-7923
E-mail: jmwilliams@bankofny.com       Alternate Credit Contact:       John
Yancey, Senior Vice President
One Wall Street, 19th Floor
New York, NY 10286
Telephone: 212-635-6890
FAX: 212-635-6436
E-mail: jyancey@bankofny.com

  LEHMAN BROTHERS BANK, FSB           By:________________________
Name:______________________
Title:_______________________       Operations Contact:       Priyanka Mathew
745 7th Ave., 16th Floor
New York, NY 10019
Telephone: 212-526-6560
FAX: 212-520-0450
E-mail: pmathew@lehman.com       Credit Contact:       Janine Shugan
745 7th Ave., 19th Floor
New York, NY 10019
Telephone: 212-526-8625
FAX: 201-508-4654


  MERRILL LYNCH BANK USA           By:________________________
Name:______________________
Title:_______________________       Operations Contact:       Julie Young,
Manager Operations
W. South Temple, Suite 300
Salt Lake City, UT 84101
Telephone: 801-526-8331
FAX: 801-359-4667
E-mail: julie_young@ml.com       Credit Contact:       Derek Befus, Portfolio
Manager
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Telephone: 801-526-6814
FAX: 801-531-7470
E-mail: derek_befus@ml.com


  WASHINGTON MUTUAL BANK           By:________________________
Name:______________________
Title:_______________________       Operations Contact:       Toni Dale, Loan
Coordinator
1201 3rd Avenue, WMT 1445 Suite 1445
Seattle, WA 98101
Telephone: 206-377-5214
FAX: 206-377-3812
E-mail: toni.dale@wamu.net       Primary Credit Contact:       Richard J. Ameny,
Jr., Vice President
1201 3rd Avenue, WMT 1445 Suite 1445
Seattle, WA 98101
Telephone: 206-377-3889 FAX: 206-377-3812
E-mail: richard.ameny@wamu.net       Alternate Credit Contact:       Bruce
Kendrex., Vice President
1201 3rd Avenue, WMT 1445 Suite 1445
Seattle, WA 98101
Telephone: 206-377-4822
FAX: 206-377-3812
E-mail: bruce.kendrex@wamu.net

  BANCA DI ROMA SPA           By:________________________
Name:______________________
Title:_______________________       By:________________________
Name:______________________
Title:_______________________       Operations Contact:       Salvatore Rappa
Assistant Vice President
34 East 51st Street
New York, NY 10022
Telephone: 212-407-1812
FAX: 212-407-1684       Credit Contact:       Thomas C. Woodruff
Vice President
One Market, Steuart Tower, Suite 1000
San Francisco, CA 94105
Telephone: 415-977-7308
FAX: 415-357-9869
E-mail: bdrsf@sbcglobal.net

  BANK HAPOALIM B.M.           By:________________________
Name:______________________
Title:_______________________       Operations Contact:       Dwight Ghans
1177 Avenue of the Americas
New York, NY 10036
Telephone: 212-782-2226
FAX: 212-782-2187
E-mail: dghans@hapoalimusa.com       Credit Contact:       Shaun Breidbart
1177 Avenue of the Americas
New York, NY 10036
Telephone: 212-782-2186
FAX: 212-782-2382
E-mail: sbreidbart@hapoalimusa.com

SCHEDULE 1

PRICING SCHEDULE

S&P Rating/
Moody's Rating BBB+ / Baa1 BBB / Baa2 BBB- / Baa3 BB+ / Ba1 <or= BB / Ba2  
Applicable Euro-
dollar Margin 1.125% 1.25% 1.375% 2.00% 2.50%   Applicable Com-
mitment Fee Rate 0.15% 0.20% 0.25% 0.375% 0.50%   Applicable LC Fee Rate 1.125%
1.25% 1.375% 2.00% 2.50%

        The Applicable Eurodollar Margin, Applicable Commitment Fee Rate and
Applicable LC Fee Rate shall be determined in accordance with the foregoing
table based on the Borrower’s then current Moody’s Rating and S&P Rating. The
credit rating in effect on any date for purposes of this Schedule is that in
effect at the close of business on such date.

        “Moody’s Rating” means, at any time, the rating issued by Moody’s
Investors Service, Inc., and then in effect as the Borrower’s issuer rating.

        “S&P Rating” means, at any time, the rating issued by Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., and then in
effect as the Borrower’s issuer rating.

        If the Borrower is split-rated and the ratings differential is one
level, the better rating will apply. If the Borrower is split-rated and the
ratings differential is two levels or more, the intermediate rating at the
midpoint will apply. If there is no midpoint, the higher of the intermediate
ratings will apply.

SCHEDULE 2

COMMITMENTS

   Lender Commitment    Union Bank of California, N.A, $  42,800,000 
   Citibank, N.A $  42,800,000     JPMorgan Chase Bank $  35,000,000     KeyBank
National Association $  35,000,000     Wachovia Bank, N.A $  35,000,000 
   Wells Fargo Bank, N.A $  19,000,000     The Bank of Nova Scotia
$  18,200,000     Sterling Savings Bank $  18,200,000     UBS Loan Finance LLC
$  18,200,000     U.S. Bank National Association $  15,400,000     The Bank of
New York $  13,300,000     Lehman Brothers Bank, FSB $  13,300,000     Merrill
Lynch Bank USA $  13,300,000     Washington Mutual Bank $  13,000,000     Banca
di Roma SpA $  10,500,000     Bank Hapoalim B.M $    7,000,000     
         Total $350,000,000 

SCHEDULE 5.2

LITIGATION AND CONTINGENT OBLIGATIONS

        On May 13, 2004, the Washington Utilities and Transportation Commission
(the “WUTC”) issued an order in the Borrower’s power cost only rate case denying
the inclusion of certain power costs related to the Tenaska electric generation
plant. The Borrower is currently unable to determine the accounting
ramifications of the WUTC’s actions. For further information, including a copy
of the WUTC’s order of May 13, 2004, see the Current Report filed on Form 8-K by
Puget Energy, Inc. and the Borrower with the SEC on May 18, 2004. On May 24,
2004, the Borrower filed with the WUTC a Petition for Reconsideration and
Clarification of its order of May 13, 2004. The Borrower anticipates that the
WUTC will respond to such petition within a month.

SCHEDULE 5.11

FINANCIAL STATEMENTS

        The financial statements included in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2003 and the Borrower’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2004, both as filed with the
Securities and Exchange Commission.

SCHEDULE 5.14

SUBSIDIARIES

   

All listed subsidiaries are 100% owned, directly or indirectly, by the Borrower.


1.  

Puget Western, Inc., a Washington corporation, is primarily involved in real
estate investment and development. Address: 19515 North Creek Parkway, Suite
310, Bothell, Washington 98011.


2.  

Hydro Energy Development Corp., a Washington corporation, is the parent of Black
Creek Hydro, Inc. Black Creek Hydro, Inc.‘s only asset is a small hydroelectric
power plant licensed by the Federal Energy Regulatory Commission in the Pacific
Northwest. Address: 10885 NE 4th Street, Suite 800, Bellevue, Washington 98004.


3.  

GP Acquisition Corp., a Washington corporation, is a 1% General Partner in
Encogen Northwest, L.P. Address: 10885 NE 4th Street, Suite 1200, Bellevue,
Washington 98004. Encogen Northwest, L.P. owns and operates a 170,000-kW
gas-fired cogeneration electric generation project near Bellingham, Washington.


4.  

LP Acquisition Corp., a Washington corporation, is a 99% limited partner in
Encogen Northwest, L.P. Address: 10885 NE 4th Street, Suite 1200, Bellevue,
Washington 98004.


5.  

Washington Energy Gas Marketing Company, a Washington corporation, is inactive
and in the process of being administratively dissolved. Address: 10885 NE 4th
Street, Suite 1200, Bellevue, Washington 98004.


6.  

WNG Cap I, Inc., a Washington corporation, markets surplus pipeline capacity on
behalf of the Borrower. Address: 10885 NE 4th Street, Suite 1200, Bellevue,
Washington 98004.


7.  

Rainier Receivables, Inc., a Washington corporation, was formed for the purpose
of purchasing accounts receivable, both billed and unbilled, of customers of the
Borrower. Address: 10885 NE 4th Street, Suite 1200, Bellevue, Washington 98004.


SCHEDULE 6.10

EXISTING LIENS

  Secured Party Description of Lien         BLC Corporation All property agreed
to under Master Lease Agreement dated September 1, 1988         Cascade A & E
Supplies Co Xerox Digital Plotter         Fleet Business Credit 3830-36
Symmetrix and related equipment         IOS Capital LLC Equipment under Master
Lease Agreement

SCHEDULE 6.16

EXISTING INVESTMENTS

Investments by Borrower (excluding investments in Subsidiaries)

  Non-Utility Property   $    2,200,000   Company Owned Life Insurance  
40,900,000   Miscellaneous Notes Receivable        3,900,000   Total  
$  47,000,000        


Investments by Subsidiaries

       Puget Western Inc.     Miscellaneous Notes Receivable   $  18,600,000  
Investment in Kinetic Ventures   2,200,000   Other Investments        40,200,000
  Total   $  61,000,000


       Hydro Energy Development     Investment in Black Creek Hydro  
$    6,600,000           Total Investments   $114,600,000

EXHIBIT A

PROMISSORY NOTE

    U.S.$__________ ________, 200_

        For value received, PUGET SOUND ENERGY, INC., a Washington corporation
(the “Borrower”), hereby promises to pay to the order of
______________________________ (the “Lender”), on or before the Facility
Termination Date (as defined in the Credit Agreement referred to below), the
principal amount of ______________________________ United States dollars
(U.S.$__________) or, if less, the aggregate principal amount of all Loans (as
defined below) made by the Lender to the Borrower pursuant to the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement, when used herein, have the respective meanings assigned to them in
the Credit Agreement.

        The Borrower promises to pay interest on the unpaid principal amount of
each Loan, from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as specified in the Credit
Agreement.

        Both principal and interest are payable in lawful money of the United
States of America, in immediately available funds, to Union Bank of California,
N.A., a national banking association, as administrative agent (the
“Administrative Agent”), at its office located at 445 South Figueroa Street, Los
Angeles, California 90071 or as otherwise directed by the Administrative Agent.
Each Loan and all payments made on account of the principal thereof shall be
recorded by the Lender and, before any transfer hereof, endorsed on the schedule
attached hereto, which is part of this Note.

        This Note is one of the “Notes” referred to in, and is entitled to the
benefits of, the Credit Agreement dated as of May 27, 2004 (as it may hereafter
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lender and the other financial
institutions party thereto and Union Bank of California, N.A., as Administrative
Agent and as LC Issuer. The Credit Agreement, among other things, (a) provides
for the making of loans (the “Loans”) by the Lender to the Borrower from time to
time in an aggregate amount not to exceed the U.S.-dollar amount first set forth
above, the indebtedness of the Borrower resulting from each Loan being evidenced
by this Note, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof before the maturity hereof upon the terms and
conditions specified therein.

        To the extent permitted by law, the Borrower hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

        The Borrower has caused this Note to be executed by its duly authorized
representative as of the date first written above.

  PUGET SOUND ENERGY, INC.           By:_______________________  
Name:_____________________   Title:______________________

SCHEDULE TO PROMISSORY NOTE

  Date   Amount
of Loan   Amount of
Principal Paid
  or Prepaid   Unpaid
Principal
  Balance   Notation
Made By  

EXHIBIT B

BORROWING NOTICE

__________, 200_

Union Bank of California, N.A., as Administrative Agent
445 South Figueroa Street
Los Angeles, California 90071

Attention: Power & Utilities


Ladies and Gentlemen:

        The undersigned, Puget Sound Energy, Inc., a Washington corporation,
refers to the Credit Agreement dated as of May 27, 2004 (as it may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the undersigned, the lenders referred to therein and
Union Bank of California, N.A., a national banking association, as
Administrative Agent and as LC Issuer. Terms defined in the Credit Agreement and
not otherwise defined herein have the same respective meanings when used herein.
Pursuant to Section 2.2.3 of the Credit Agreement, the undersigned hereby
requests an Advance under the Credit Agreement and in that connection sets forth
below the information relating to such Advance (the “Proposed Advance”), as
required by Section 2.2.3 of the Credit Agreement.

        1.      The date of the Proposed Advance is __________, 200_.

        2.      The aggregate amount of the Proposed Advance is
$_______________.

        3.      The Proposed Advance will be composed of [Floating Rate Loans]
[Eurodollar Loans].

        [4.      The initial Interest Period for the Eurodollar Loans composing
the Proposed Advance is __________ month[s].]

        The undersigned hereby certifies that the following statements are true
on the date hereof and will be true on the date of the Proposed Advance:

        (a)       no event has occurred and is continuing, or would result from
the Proposed Advance or from the application of the proceeds thereof, that
constitutes a Default or an Unmatured Default; and

        (b)      the representations and warranties contained in Article 5 of
the Credit Agreement are true and correct as of the date hereof and will be true
and correct on the date of the Proposed Advance, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty was true and correct on and as of
such earlier date.

  Very truly yours,       PUGET SOUND ENERGY, INC.          
By:_______________________   Name:_____________________  
Title:______________________

EXHIBIT C

CONVERSION/CONTINUATION NOTICE

Union Bank of California, N.A., as Administrative Agent
445 South Figueroa Street
Los Angeles, California 90071

Attention: Power & Utilities


Ladies and Gentlemen:

        The undersigned, Puget Sound Energy, Inc., a Washington corporation,
refers to the Credit Agreement dated as of May 27, 2004 (as it may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the undersigned, the lenders referred to therein and
Union Bank of California, N.A., a national banking association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as LC
Issuer. Terms defined in the Credit Agreement and not otherwise defined herein
have the same respective meanings when used herein.

        The undersigned hereby notifies the Administrative Agent pursuant to the
Credit Agreement that the undersigned elects to [convert Floating Rate Loans
into Eurodollar Loans] [continue all or a portion of an outstanding Eurodollar
Advance as a Eurodollar Advance] and in that connection sets forth below the
information relating to such [conversion] [continuation], as required by the
Credit Agreement.

[Conversion:

        1.      The date of such conversion is __________, 200_.

        2.      Floating Rate Loans in the aggregate principal amount of
$_______________ are to be converted into Eurodollar Loans.

        3.      The Interest Period for the new Eurodollar Advance is ______
month[s].]

[Continuation:

        1.      The date of such continuation is __________, 200_.

        2.      The Eurodollar Advance to be continued, in whole or in part, is
in the aggregate principal amount of $__________ and was made on __________,
200_.

        3.      [The entire] [$__________ in aggregate] principal amount of such
Eurodollar Advance is to be continued as a Eurodollar Advance.

        4.      The Interest Period for the Eurodollar Advance to be continued
is _____ month[s].]

        No Default or Unmatured Default has occurred and is continuing or would
result from giving effect to the election to [convert] [continue] Loans made
hereby.

  Very truly yours,       PUGET SOUND ENERGY, INC.          
By:_______________________   Name:_____________________  
Title:______________________

EXHIBIT D

COMPLIANCE CERTIFICATE

        The undersigned ____________________, the ____________________ of Puget
Sound Energy, Inc., a Washington corporation (the “Borrower”), refers to the
Credit Agreement dated as of May 27, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the financial institutions party thereto as lenders (the “Lenders”)
and Union Bank of California, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”) and as LC Issuer. Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in the
Credit Agreement. The undersigned hereby certifies as to the accuracy of the
information set forth below as of __________, 200_ (the “Compliance Date”).

ARTICLE 15Debt to Capitalization Ratio

  15.1 Consolidated Indebtness (from 10-K or 10-Q) $_______           b. Total
Capitalization (from 10-K or 10-Q) $_______           15.2 Ratio of a. to b.:
_____ : 1.0      

  (Section 6.11 of the Credit Agreement requires that the Borrower not permit
the principal amount of Consolidated Indebtedness to exceed 65% of Total
Capitalization as of the last day of any fiscal quarter.)

ARTICLE 16Minimum Interest Coverage Ratio

  16.1 EBITDA                   16.1.1 Income before Interest Charges $_______  
            16.1.2 federal income taxes to extent
included in determination of
Income before Interest Charges

$_______               16.1.3 depreciation, depletion and amortization
expense
$_______               16.1.4 non-cash losses included in determina-
tion of Income before Interest Charges
$_______               16.1.5 non-cash gains included in determina-
tion of Income before Interest Charges
$_______               vi.      i. + ii. + iii. + iv. - v.
$_______             16.2 consolidated interest expense of Borrower $_______    
        16.3 Ratio of a. to b.: _____ : 1.0


  (Section 6.12 of the Credit Agreement requires that the ratio of (i) EBITDA
for any period of four consecutive fiscal quarters of the Borrower ending on the
last day of a fiscal quarter to (ii) consolidated interest expense of the
Borrower for such period not be less than 2.0 to 1.0. Dividends on mandatorily
redeemable preferred stock of the Borrower are to be excluded from interest
expense.

        As of the Compliance Date, the undersigned represents and warrants to
the Lenders and the Administrative Agent that: (a) no event has occurred and is
continuing that constitutes a Default or an Unmatured Default; and (b) the
representations and warranties contained in Article 5 of the Credit Agreement
are true and correct as of the Compliance Date and as of the date hereof, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty was true and
correct on and as of such earlier date.

        The undersigned has executed this Certificate as of __________, 200_.

  ______________________   Name:   Title:

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption is dated as of the Effective Date set
forth below and is entered into by and between _________________________ (the
“Assignor”) and _________________________ (the “Assignee”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto, to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under its Commitment
(including, without limitation, any participations of the Assignor in Facility
LCs), and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment are without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor: ___________________________       2. Assignee:
___________________________
[an Affiliate of [identify Lender]]1       3. Borrower: Puget Sound Energy,
Inc., a Washington corporation       4. Administrative
Agent: Union Bank of California, N.A. ("UBOC"), in such capacity       5. Credit
Agreement: Credit Agreement dated as of May 27, 2004 among the Borrower,
the financial institutions party thereto as Lenders and UBOC, as
Administrative Agent and as LC Issuer       6. Assigned Interest:  


Aggregate Amount of
Commitments of all
Lenders Amount of
Commitment Assigned2 Percentage Assigned of
Commitments3 CUSIP Number            $    $ %


[7. Trade Date: _________________]4



--------------------------------------------------------------------------------

1   Select as applicable.
2   Amount to be adjusted by the counterparties to take into account any
commitment reductions made between the Trade Date and the
     Effective Date.
3   Set forth, to at least nine decimals, as a percentage of the Commitments of
all Lenders.
4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Effective Date: __________, 200_ [To be inserted by the Administrative Agent and
to be the effective date of recordation of transfer in the Register.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

  [NAME OF ASSIGNOR]           By:_______________________  
Name:_____________________   Title:______________________



  [NAME OF ASSIGNEE]           By:_______________________  
Name:_____________________   Title:______________________

Consented to and accepted:

UNION BANK OF CALIFORNIA, N.A.,
  as Administrative Agent


By:_______________________
Name:_____________________
Title:______________________



[Consented to:]5

PUGET SOUND ENERGY, INC.


By:_______________________
Name:_____________________
Title:______________________


--------------------------------------------------------------------------------

5   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

ANNEX 1
to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

    1.          Representations and Warranties.


    1.1        Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


    1.2.        Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) none
of the consideration used to make the purchase of the Assigned Interest under
this Assignment and Assumption constitutes “plan assets” as defined under ERISA,
and the rights and interests of the Assignee in and under the Loan Documents
will not be “plan assets” under ERISA, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.9 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Non-U.S. Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee, and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.


    2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including,
without limitation, payments of principal, interest and fees) to the Assignor
for amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.


    3.          General Provisions. This Assignment and Assumption shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopier shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. THIS ASSIGNMENT
AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA.


May 27, 2004

Puget Sound Energy, Inc.
InfrastruX Group, Inc.
Bellevue, WA 98009-9734

        Re: Up-Front Fees Payable to Lenders

Ladies and Gentlemen:

        We refer to (1) the Credit Agreement dated as of May 27, 2004 among
Puget Sound Energy, Inc., a Washington corporation (“PSE”), the financial
institutions party thereto as lenders (the “Lenders”), and Union Bank of
California, N.A., a national banking association (“UBOC”), as administrative
agent and as letter-of-credit issuer (said Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time, herein called
the “PSE Credit Agreement”), and (2) the Credit Agreement dated as of May 27,
2004 among InfrastruX Group, Inc., a Washington corporation (“InfrastruX”),
Puget Energy, Inc., a Washington corporation, the Lenders, and UBOC, as
administrative agent and as letter-of-credit issuer (said Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time, herein
called the “InfrastruX Credit Agreement”). UBOC, in its capacities as
administrative agent under the PSE Credit Agreement and as administrative agent
under the InfrastruX Credit Agreement, is herein called the “Administrative
Agent.”

        In connection with the PSE Credit Agreement and the InfrastruX Credit
Agreement, PSE and InfrastruX hereby agree to pay to the Administrative Agent,
ratably in accordance with the “Aggregate Commitment” to PSE under the PSE
Credit Agreement and the “Aggregate Commitment” to InfrastruX under the
InfrastruX Credit Agreement, a nonrefundable up-front fee in the aggregate
amount equal to (a) 0.35% of each Lender’s Allocated Combined Commitment, if
such Lender’s Offered Combined Commitment was $65,000,000, (b) 0.30% of each
Lender’s Allocated Combined Commitment, if such Lender’s Offered Combined
Commitment was at least $35,000,000 but less than $65,000,000, or (c) 0.25% of
such Lender’s Allocated Combined Commitment, if such Lender’s Offered Combined
Commitment was less than $35,000,000. The aforementioned up-front fee shall be
payable to the Administrative Agent, in immediately available funds for the
account of each Lender, on the closing date for the PSE Credit Agreement and the
InfrastruX Credit Agreement.

        As used herein, (a) “Allocated Combined Commitment” means, for each
Lender, the sum of its “Commitment” under the PSE Credit Agreement and its
“Commitment” under the InfrastruX Credit Agreement, and (b) “Offered Combined
Commitment” means, for each Lender, the aggregate amount of credit that it
committed to make available under the PSE Credit Agreement and the InfrastruX
Credit Agreement, subject to and before the determination of final allocations
of commitments, pursuant to a commitment letter delivered to UBOC and Citigroup
Global Markets Inc., as co-lead arrangers under the PSE Credit Agreement and the
InfrastruX Credit Agreement.

        If the foregoing correctly describes the agreement between the
Administrative Agent and each of PSE and InfrastruX concerning the subject
matter hereof, please so indicate by signing this letter agreement in the space
provided below.

        THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THE STATE OF CALIFORNIA.

  Very truly yours,       UNION BANK OF CALIFORNIA, N.A.,
   as Administrative Agent           By:_______________________  
Name:_____________________   Title:______________________


Agreed to as of May 27, 2004:

        PUGET SOUND ENERGY, INC. INFRASTRUX GROUP, INC.    
By:_______________________ By:_______________________ Name:_____________________
Name:_____________________ Title:______________________
Title:______________________